



IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE
In re:


WHITE EAGLE ASSET PORTFOLIO, LP, et al.,


            Debtors.
)
)
)
)
)
)
)
Chapter 11


Case No. 18-12808 (KG)


Jointly Administered





DEBTORS’ SECOND AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION






Dated: June 18, 2019
PACHULSKI STANG ZIEHL & JONES LLP
Richard M. Pachulski (CA Bar No. 90073)
Ira D. Kharasch (CA Bar No. 109084)
Maxim B. Litvak (CA Bar No. 215852)
Colin R. Robinson (DE Bar No. 5524) 
919 North Market Street, 17th Floor
Wilmington, DE 19899-8705 (Courier 19801)
Telephone: 302/652-4100
Facsimile: 302/652-4400
E-mail: rpachulski@pszjlaw.com
   ikharasch@pszjlaw.com 
   mlitvak@pszjlaw.com
   crobinson@pszjlaw.com


Counsel for the Debtors and Debtors-in-Possession
 
 





 
 




--------------------------------------------------------------------------------








ARTICLE I. RULES OF INTERPRETATION, COMPUTATION OF TIME, GOVERNING LAW AND
DEFINED TERMS
1


A.
Rules of Interpretation, Computation of Time and Governing Law
1


B.
Defined Terms
2


ARTICLE II. administrative EXPENSES and priority tax claims
12


A.
Administrative Expense Claims
12


C.
Professional Fee Claims
13


D.
Priority Tax Claims
13


ARTICLE III. CLASSIFICATION AND TREATMENT OF CLASSIFIED CLAIMS AND EQUITY
INTERESTS
14


A.
Summary
14


B.
Elimination of Vacant Classes
14


C.
Unimpairment of Claims and Equity Interests; No Solicitation or Voting
14


D.
Cramdown
15


E.
Classification and Treatment of Claims and Equity Interests
15


F.
Special Provision Governing Unimpaired Claims
18


G.
Subordinated Claims
18


ARTICLE IV. DEEMED ACCEPTANCE OF THIS PLAN
19


A.
Presumed Acceptance of Plan
19


B.
No Presumed Rejection of Plan
19


C.
No Voting Classes
19


ARTICLE V. MEANS FOR IMPLEMENTATION OF THIS PLAN
19


A.
Prepetition Lender Settlement and General Settlement of Claims
19


B.
Corporate Existence
19


C.
Vesting of Assets in the Debtors
21


D.
Authorized Financing / Sale Process
21





 
2
 




--------------------------------------------------------------------------------

Page


E.
Treatment of Vacant Classes
23


F.
No Substantive Consolidation
23


G.
Release of Liens, Claims and Equity Interests
23


H.
Certificate of Incorporation and Bylaws
24


I.
Management of Debtors
24


J.
Company Action
24


K.
Cancellation of Notes, Certificates and Instruments
25


L.
Cancellation of Existing Instruments Governing Security Interests
25


M.
Restructuring Transactions
26


N.
Plan Documents
26


ARTICLE VI. TREATMENT OF EXECUTORY CONTRACTS
26


A.
Assumption of Executory Contracts
26


B.
Assignment of Executory Contracts
27


C.
Cure of Defaults for Assumed Executory Contracts
27


D.
Assumption of Insurance Policies
28


E.
Indemnification Provisions
28


ARTICLE VII. PROVISIONS GOVERNING DISTRIBUTIONS
28


A.
Dates of Distributions
28


B.
Distribution Agent
29


C.
Disputed Claims Reserve
29


D.
Cash Distributions
30


E.
Rounding of Payments
30


F.
De Minimis Distribution
30


G.
Distributions on Account of Claims Allowed After the Effective Date
30


H.
General Distribution Procedures
31





 
3
 




--------------------------------------------------------------------------------

Page


I.
Address for Delivery of Distributions
31


J.
Undeliverable Distributions and Unclaimed Property
31


K.
Withholding Taxes
31


L.
Setoffs
31


M.
Surrender of Cancelled Instruments or Securities
32


N.
Lost, Stolen, Mutilated or Destroyed Securities
32


ARTICLE VIII. PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED AND DISPUTED
CLAIMS
32


A.
Filing of Proofs of Claim
32


B.
Disputed Claims
33


C.
Procedures Regarding Disputed Claims
33


D.
Allowance of Claims and Equity Interests
33


ARTICLE IX. EFFECTIVENESS OF THIS PLAN
34


A.
Conditions Precedent to the Effective Date
34


B.
Waiver of Conditions
36


C.
Effect of Non-Occurrence of Conditions to Effectiveness
36


D.
Consummation of this Plan
36


ARTICLE X. RELEASE, INJUNCTION AND RELATED PROVISIONS
37


A.
General
37


B.
Release by Debtors
37


C.
Release by Holders of Claims and Equity Interests
38


D.
Discharge of Claims
39


E.
Exculpation
39


F.
Preservation of Rights of Action
40


G.
Injunction
40


ARTICLE XI. BINDING NATURE OF PLAN
41





 
4
 




--------------------------------------------------------------------------------

Page


ARTICLE XII. RETENTION OF JURISDICTION
41


ARTICLE XIII. MISCELLANEOUS PROVISIONS
43


A.
Payment of Statutory Fees and Filing of Reports
43


B.
Modification of Plan
43


C.
Revocation of Plan
43


D.
Entire Agreement
44


E.
Closing of Chapter 11 Cases
44


F.
Successors and Assigns
44


G.
Reservation of Rights
44


H.
Further Assurances
45


I.
Severability
45


J.
Service of Documents
45


K.
Exemption from Certain Transfer Taxes Pursuant to Section 1146(a) of the
Bankruptcy Code
46


L.
Governing Law
46


M.
Tax Reporting and Compliance
46


N.
Exhibits and Schedules
46


O.
No Strict Construction
46


P.
Controlling Document
47


 
 
 
Exhibit A - Prepetition Lender Settlement Agreement
 
 
 
 
 
 
 
 
 
 
 
 
 




DEBTORS’ SECOND AMENDED JOINT CHAPTER 11
PLAN OF REORGANIZATION

WHITE EAGLE ASSET PORTFOLIO, LP and its debtor affiliates, as debtors and
debtors in possession in the above-captioned cases (collectively, the
“Debtors”), propose the following second amended joint chapter 11 plan of
reorganization (the “Plan”) for, among other things, the resolution of the
outstanding Claims against, and Equity Interests in, the Debtors. Unless
otherwise noted, capitalized terms used in this Plan have the meanings set forth
in Article I of this Plan. The Debtors are the proponents of this Plan within
the meaning of section 1129 of the Bankruptcy Code. This Plan is consistent
with, and incorporates the terms of, the Prepetition Lender Settlement Agreement
and the Prepetition Lender Settlement Order.
Reference is made to the Disclosure Statement (as such term is defined herein
and distributed contemporaneously herewith) for a discussion of the Debtors’
history, business, results of operations, historical financial information,
projections and assets, and for a summary and analysis of this Plan and the
treatment provided for herein. There also are other agreements and documents
that may be Filed with the Bankruptcy Court that are referenced in this Plan or
the Disclosure Statement as Exhibits and Plan Documents. All such Exhibits and
Plan Documents are incorporated into and are a part of this Plan as if set forth
in full herein. Subject to and consistent with the terms of the Prepetition
Lender Settlement Agreement, the Prepetition Lender Settlement Order (including
any and all rights of the Lender Parties thereunder), the DIP Financing
Documents, and the other provisions of this Plan, and in accordance with the
requirements set forth in section 1127 of the Bankruptcy Code and Bankruptcy
Rule 3019, the Debtors reserve the right to alter, amend, modify, revoke or
withdraw this Plan prior to the Effective Date subject to the consent of the
Lender Parties.
If this Plan cannot be confirmed as to some or all of the Debtors, then subject
to the terms set forth herein, (a) this Plan may be revoked as to all of the
Debtors, or (b) the Debtors may revoke this Plan as to any Debtor and confirm
this Plan as to the remaining Debtors to the extent required, in each case
subject to the consent of the Lender Parties.
ARTICLE I.
RULES OF INTERPRETATION, COMPUTATION OF TIME,
GOVERNING LAW AND DEFINED TERMS
A.
Rules of Interpretation, Computation of Time and Governing Law

For purposes hereof: (a) in the appropriate context, each term, whether stated
in the singular or the plural, shall include both the singular and the plural,
and pronouns stated in the masculine, feminine or neuter gender shall include
the masculine, feminine and the neuter gender; (b) any reference herein to a
contract, lease, instrument, release, indenture or other agreement or document
being in a particular form or on particular terms and conditions means that the
referenced document, as previously amended, modified or supplemented, if
applicable, shall be substantially in that form or substantially on those terms
and conditions; (c) any reference herein to an existing document or exhibit
having been Filed or to be Filed shall mean that document or exhibit, as it may
thereafter be amended, modified or supplemented in accordance with its terms;
(d) unless otherwise specified, all references herein to “Articles,” “Sections,”
“Exhibits” and “Plan Documents” are references to Articles, Sections, Exhibits
and Plan Documents hereof or hereto; (e) unless otherwise stated, the words
“herein,” “hereof,” “hereunder” and “hereto” refer to this Plan in its entirety
rather than to a particular portion of this Plan; (f) captions and headings to
Articles and Sections are inserted for convenience of reference only and are not
intended to be a part of or to affect the interpretation hereof; (g) any
reference to an Entity as a Holder of a Claim or Equity Interest includes such
Entity’s successors and assigns; (h) the rules of construction set forth in
section 102 of the Bankruptcy Code shall apply; (i) any term used in capitalized
form herein that is not otherwise defined but that is used in the Bankruptcy
Code or the Bankruptcy Rules shall have the meaning assigned to that term in the
Bankruptcy Code or the Bankruptcy Rules, as the case may be; and (j) “$” or
“dollars” means Dollars in lawful currency of the United States of America. The
provisions of Bankruptcy Rule 9006(a) shall apply in computing any period of
time prescribed or allowed herein.
B.
Defined Terms

Unless the context otherwise requires, the following terms shall have the
following meanings when used in capitalized form herein:
1.     “Accrued Professional Compensation” means, with respect to a particular
Professional, compensation for services rendered or reimbursement of costs,
expenses or other charges incurred after the Petition Date and prior to and
including the Effective Date.
2.    “Administrative Expense Claim” means any Claim other than an Intercompany
Claim or Professional Fee Claim for costs and expenses of administration of the
Chapter 11 Cases that is Allowed pursuant to sections 365, 503(b), 507(a)(2),
507(b) or 1114(2) of the Bankruptcy Code, including, without limitation, (a) the
actual and necessary costs and expenses incurred after the Petition Date and
through the Effective Date of preserving the Estates and operating the business
of the Debtors; and (b)  all fees and charges assessed against the Estates
pursuant to sections 1911 through 1930 of chapter 123 of title 28 of the United
States Code, and that have not already been paid by the Debtors during the
Chapter 11 Cases.
3.    “Administrative Expense Claims Bar Date” means (i) with respect to any
Administrative Expense Claim (other than a Professional Fee Claim or an
Administrative Expense Claim as specified in subparagraph (B) or (C) of section
503(b)(1) of the Bankruptcy Code held by a Governmental Unit) becoming due on or
prior to May 31, 2019, on June 28, 2019 at 5:00 p.m. (prevailing Eastern time),
and (ii) with respect to any Administrative Expense Claim (other than a
Professional Fee Claim or an Administrative Expense Claim as specified in
subparagraph (B) or (C) of section 503(b)(1) of the Bankruptcy Code held by a
Governmental Unit) becoming due between June 1, 2019 and the Effective Date, the
Business Day which is sixty (60) days after the Effective Date or such other
date as approved by order of the Bankruptcy Court.
4.    “Administrative Expense Claims Objection Deadline” means, with respect to
any Administrative Expense Claim, the later of (a) ninety (90) days after the
Effective Date and (b) thirty (30) days after the timely Filing of the
applicable request for payment of such Administrative Expense Claim.
5.    “Adversary Dismissal Order” means the Order Granting Voluntary Dismissal
of Adversary Proceeding [Adv. Docket No. 70].
6.    “Adversary Proceeding” means the adversary proceeding commenced by the
Debtors and Emergent Capital, Inc. in the Bankruptcy Court against LNV
Corporation, Silver Point Capital L.P., and GWG Holdings, Inc., Adv. Proc. No.
19-50096 (KG).
7.     “Affiliate” means an “affiliate” as defined in section 101(2) of the
Bankruptcy Code and also includes any other Entity that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Entity. For the purposes of this definition, the term
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract, or otherwise.
8.    “Allowed” means any Claim or Equity Interest (a) that is a Scheduled Claim
that has not been superseded by a Filed Proof of Claim or objected to or subject
to a request to estimate by the Scheduled Claims Objection Deadline, or as to
which any objection has been determined by a Final Order to be in favor of the
Holder thereof or such request for estimation resolved by a Final Order in the
amount set forth in such Final Order, (b) that is expressly allowed under this
Plan (including the DIP Financing Claims and the Prepetition Lender Secured
Claim), (c) that is not Disputed (including for which a Proof of Claim has been
timely Filed in a liquidated and noncontingent amount that has not been objected
to by the Unscheduled Claims Objection Deadline or as to which any such
objection has been overruled by Final Order), (d) that is either allowed or
determined by Final Order, or (e) that is agreed to by the Debtor or Reorganized
Debtor, as applicable, and the Holder of such Claim or Equity Interest.
9.    “Allowed Claim or Equity Interest” means a Claim or an Equity Interest of
the type that has been Allowed.
10.    “Amended Constituent Documents” means the limited partnership agreement
of White Eagle executed as part of the Prepetition Lender Settlement Agreement,
the limited liability company agreement of WEGP executed as part of the
Prepetition Lender Settlement Agreement, and the power of attorney executed as
part of the Prepetition Lender Settlement Agreement, in each case as amended
from time to time in accordance with the Prepetition Lender Settlement Agreement
and the Prepetition Lender Settlement Order.
11.    “Assets” means all of the right, title, and interest of a Debtor in and
to property of whatever type or nature (including, without limitation, real,
personal, mixed, intellectual, tangible, and intangible property).
12.    “Avoidance Actions” means any and all avoidance, recovery, subordination
or other actions or remedies that may be brought by and on behalf of the Debtors
or their Estates under the Bankruptcy Code or applicable nonbankruptcy law,
including, without limitation, actions or remedies arising under sections 502,
510 or 542-553 of the Bankruptcy Code.
13.     “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C.
§§ 101-1532, as amended from time to time and as applicable to the Chapter 11
Cases.
14.    “Bankruptcy Court” means the United States Bankruptcy Court for the
District of Delaware, or any other court having jurisdiction over the Chapter 11
Cases.
15.    “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure and
the Local Rules, in each case as amended from time to time and as applicable to
the Chapter 11 Cases.
16.    “Bar Date” means the deadline set by the Bankruptcy Court for the filing
of Proofs of Claim against the Debtors as set forth in the Bar Date Order.
17.    “Bar Date Order” means the Order (I) Establishing Bar Dates for Filing
Proofs of Claim and (II) Approving the Form and Manner of Notice Thereof [Docket
No. 315].
18.    “Business Day” means any day, other than a Saturday, Sunday or “legal
holiday” (as defined in Bankruptcy Rule 9006(a)).
19.    “Cash” means the legal tender of the United States of America or the
equivalent thereof.
20.    “Cash Collateral” means “cash collateral” (as such term is defined in
section 363 of the Bankruptcy Code) in which the Lender Parties have an
interest.
21.    “Causes of Action” means any action, claim, cross-claim, third-party
claim, cause of action, controversy, demand, right, Lien, indemnity,
contribution, guaranty, suit, obligation, liability, debt, damage, judgment,
account, defense, remedy, offset, power, privilege, license and franchise of any
kind or character whatsoever, in each case whether known, unknown, contingent or
non-contingent, matured or unmatured, suspected or unsuspected, liquidated or
unliquidated, disputed or undisputed, foreseen or unforeseen, direct or
indirect, choate or inchoate, secured or unsecured, assertable directly or
derivatively (including, without limitation, under alter ego theories), whether
arising before, on, or after the Petition Date, in contract or in tort, in law
or in equity or pursuant to any other theory of law. For the avoidance of doubt,
Cause of Action includes: (a) any right of setoff, counterclaim or recoupment
and any claim for breach of contract or for breach of duties imposed by law or
in equity; (b) the right to object to Claims or Equity Interests; (c) any claim
pursuant to section 362 or chapter 5 of the Bankruptcy Code; (d) any claim or
defense including fraud, mistake, duress and usury, and any other defenses set
forth in section 558 of the Bankruptcy Code; and (e) any claims under any state
or foreign law, including, without limitation, any fraudulent transfer or
similar claims.
22.    “Chapter 11 Cases” means, with respect to a Debtor, such Debtor’s case
under chapter 11 of the Bankruptcy Code commenced on the Petition Date in the
Bankruptcy Court, jointly administered with all other Debtors’ cases under
chapter 11 of the Bankruptcy Code as of December 17, 2018, and styled In re
White Eagle Asset Portfolio, LP, et al., Case No. 18-12808 (KG).
23.    “Claim” means any “claim” against any Debtor as defined in section 101(5)
of the Bankruptcy Code.
24.    “Class” means a category of Holders of Claims or Equity Interests as set
forth in Article III hereof pursuant to section 1122(a) of the Bankruptcy Code.
25.    “Collateral” means all of the Assets and property of the Debtors as set
forth in the Prepetition Loan Agreement and the other Transaction Documents (as
defined in the Prepetition Loan Agreement), including (i) White Eagle’s
portfolio of life insurance policies, (ii) all rights, claims, and causes of
action related to or arising from such policies (including potential or pending
actions to recover and receive proceeds of such policies), (iii) general
intangibles (including accounts receivable) and (iv) the equity interests in
White Eagle.
26.    “Confirmation Date” means the date on which the clerk of the Bankruptcy
Court enters the Confirmation Order on the docket of the Bankruptcy Court.
27.    “Confirmation Hearing” means the hearing held by the Bankruptcy Court
pursuant to section 1128 of the Bankruptcy Code to consider confirmation of this
Plan, as such hearing may be adjourned or continued from time to time.
28.    “Confirmation Order” means the order of the Bankruptcy Court confirming
this Plan pursuant to section 1129 of the Bankruptcy Code.
29.    “Consummation Date” means the date on which the Prepetition Lender
Secured Claim has been satisfied in full consistent with the terms of this Plan,
the Prepetition Lender Settlement Agreement, and the Prepetition Lender
Settlement Order, either by (i) payment in full of the Early Payoff Amount or
the Payoff Amount, as applicable, to the Prepetition Agent, which must occur no
later than the Outside Closing Date, or (ii) the transfer of any unsold
Collateral to the Lender Parties after the Outside Closing Date.
30.    “Debtor(s)” means, individually, White Eagle Asset Portfolio, LP,
Lamington Road Designated Activity Company, and White Eagle General Partner,
LLC, in each case, in their capacities as debtors in the Chapter 11 Cases.
31.    “Debtor(s) in Possession” means, individually, each Debtor, as debtor in
possession in their Chapter 11 Cases as of the Petition Date and, collectively,
all Debtors, as debtors in possession in the Chapter 11 Cases.
32.    “DIP Financing Claim” means any Claim asserted against the Debtors
arising under the DIP Financing Documents.
33.    “DIP Financing Documents” means any order, loan agreement, security or
pledge agreement, or other ancillary documents, each as amended, modified, or
supplemented in accordance with the terms thereof, pursuant to which
debtor-in-possession financing is extended to the Debtors, including by the
Lender Parties or any Affiliate of the Lender Parties. The DIP Financing
Documents shall have a maturity date that is no later than the Outside Closing
Date.
34.    “DIP Liens” means the liens and security interests securing the DIP
Financing Claim under the DIP Financing Documents.
35.    “Disallowed” means, as to any Claim (or portion thereof) or Equity
Interest, a Claim or Equity Interest against any Debtor that (i) has been
disallowed by a Final Order, (ii) is an Unscheduled Claim as to which no Proof
of Claim has been Filed by the Bar Date or deemed timely Filed pursuant to any
Final Order, or (iii) has been agreed to by the holder of such Claim and the
applicable Debtor to be equal to $0 or to be expunged.
36.    “Disclosure Statement” means that certain Disclosure Statement for
Debtors’ Amended Joint Chapter 11 Plan of Reorganization, as amended,
supplemented, or modified from time to time and describes this Plan, including
all exhibits and schedules thereto and references therein that relate to this
Plan.
37.    “Disputed” means, as to any Claim (or portion thereof) or Equity Interest
against the Debtors that has not been Allowed or Disallowed, (i) if no Proof of
Claim has been Filed by the Bar Date, the Administrative Expense Claims Bar Date
or the Professional Fee Claims Bar Date, as applicable, a Scheduled Claim which
is the subject of an objection or motion for estimation Filed by the Scheduled
Claims Objection Deadline in accordance with the Bar Date Order, this Plan, the
Bankruptcy Code, the Bankruptcy Rules, or the Confirmation Order, which has not
been withdrawn or determined by a Final Order; (ii) if a Proof of Claim for any
Unscheduled Claim other than an Administrative Expense Claim or Professional Fee
Claim has been Filed by the Bar Date and has been objected to or subject to a
motion to estimate Filed by the Unscheduled Claims Objection Deadline, which has
not been withdrawn or determined by a Final Order; and (iii) if a request for
payment of an Administrative Expense Claim or Professional Fee Claim has been
Filed by the Administrative Expense Claims Bar Date or Professional Fee Claims
Bar Date, respectively, any such Administrative Expense Claim or Professional
Fee Claim that has been objected to or subject to a motion to estimate Filed by
the Administrative Expense Claims Objection Deadline or the Professional Fee
Claims Objection Deadline, respectively, which has not been withdrawn or
determined by a Final Order; provided that the Prepetition Lender Secured Claim
and the DIP Financing Claims are not Disputed.
38.    “Disputed Claims Reserve” has the meaning set forth in Section VII.C.
39.    “Distribution Agent” means the Debtors or the Reorganized Debtors, as
applicable, or any party designated by the Debtors or the Reorganized Debtors,
as applicable, to serve as distribution agent under this Plan.
40.    “Distribution Record Date” means the date for determining which Holders
of Claims and Equity Interests are eligible to receive distributions hereunder,
which date shall be the Confirmation Date.
41.    “Early Payoff Amount” has the meaning set forth in the Prepetition Lender
Settlement Agreement.
42.    “Effective Date” means the Business Day that this Plan becomes effective
as provided in Article IX hereof.
43.    “Entity” means any “entity” as defined in section 101(15) of the
Bankruptcy Code and also includes any Person or any other entity.
44.    “Equity Interest” means any Equity Security in any Debtor, including,
without limitation, all issued, unissued, authorized or outstanding partnership
interests, shares of stock or limited company interests, provided that the term
“Equity Interest” does not include any “Participation Interest” (as defined in
the Prepetition Loan Agreement) or any other interest that may be asserted by
the Prepetition Agent or the Prepetition Lender in connection with the
Prepetition Loan Agreement. Any interests asserted by the Prepetition Agent and
the Prepetition Lender with respect to the Debtors are addressed and resolved
pursuant to the terms of the Prepetition Lender Settlement Agreement and the
Prepetition Lender Settlement Order.
45.    “Equity Security” means an “equity security” as defined in
section 101(16) of the Bankruptcy Code.
46.    “Estates” means the bankruptcy estates of the Debtors created by virtue
of section 541 of the Bankruptcy Code upon the commencement of the Chapter 11
Cases.
47.    “Estimation Motion” means the Motion of Debtors Pursuant to 11 U.S.C. §§
502(c) and 105(a) to Estimate Secured Claims of LNV Corporation and CLMG Corp.
for Distribution Purposes [Docket No. 200].
48.    “Exculpated Parties” means, collectively, the Debtors, the Reorganized
Debtors, the Debtors’ directors, officers, and managers who served in such
capacity during the Chapter 11 Cases, and the Debtors’ professionals retained in
these Chapter 11 Cases.
49.    “Executory Contract” means a contract to which any Debtor is a party that
is subject to assumption or rejection under sections 365 or 1123 of the
Bankruptcy Code.
50.    “Exhibit” means an exhibit annexed hereto or to the Disclosure Statement
(as such exhibits are amended, modified or otherwise supplemented from time to
time), which are incorporated by reference herein.
51.    “File” or “Filed” or “Filing” means file, filed or filing with the
Bankruptcy Court or its authorized designee in the Chapter 11 Cases.
52.    “Final Order” means an order or judgment of the Bankruptcy Court, which
is in full force and effect, and as to which the time to appeal, petition for
certiorari, or move for a new trial, reargument or rehearing has expired and as
to which no appeal, petition for certiorari, or other proceedings for a new
trial, reargument or rehearing shall then be pending or as to which any right to
appeal, petition for certiorari, new trial, reargument, or rehearing shall have
been waived in writing in form and substance satisfactory to the Debtors or the
Reorganized Debtors, or, in the event that an appeal, writ of certiorari, new
trial, reargument, or rehearing thereof has been sought, such order of the
Bankruptcy Court shall have been determined by the highest court to which such
order was appealed, or certiorari, new trial, reargument or rehearing shall have
been denied and the time to take any further appeal, petition for certiorari, or
move for a new trial, reargument or rehearing shall have expired; provided,
however, that the possibility that a motion under Rule 60 of the Federal Rules
of Civil Procedure, or any analogous rule under the Bankruptcy Rules, may be
Filed with respect to such order shall not preclude such order from being a
Final Order.
53.    “General Unsecured Claim” means any prepetition Claim against any Debtor
that is not a/an: (a) Administrative Expense Claim; (b) Priority Tax Claim; (c)
DIP Financing Claim; (d) Professional Fee Claim; (e) Other Priority Claim;
(f) Other Secured Claim; (g) Prepetition Lender Secured Claim; (h) Intercompany
Claim; or (i) Equity Interest.
54.    “Governmental Unit” means a “governmental unit” as defined in
section 101(27) of the Bankruptcy Code.
55.    “Holder” means an Entity holding a Claim against, or Equity Interest in,
any Debtor.
56.    “Impaired” means, when used in reference to a Claim or Equity Interest, a
Claim or Equity Interest that is impaired within the meaning of section 1124 of
the Bankruptcy Code.
57.     “Initial Distribution Date” means, subject to the “Treatment” sections
in Article III hereof, the date that is on or as soon as reasonably practicable
after the Effective Date, when distributions under this Plan shall commence to
Holders of Allowed Claims and Equity Interests.
58.    “Insolvency or Liquidation Proceeding” means any voluntary or involuntary
case or proceeding under the Bankruptcy Code or any other liquidation,
conservatorship, bankruptcy, general assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
59.    “Insurance Policies” means all insurance policies maintained by the
Debtors as of the Petition Date, including all life insurance policies or life
settlements in respect of which any of the Debtors is a direct or indirect owner
or is beneficiary.
60.    “Intercompany Claims” means any Claims (whether for subordination,
contribution, reimbursement, or otherwise) of a Debtor or an Affiliate thereof
against any other Debtor, including (i) the purported $5,385,975.90 Claim held
by Imperial Finance and Trading, LLC against White Eagle, (ii) the intercompany
notes between Markley Asset Portfolio LLP and Lamington Road Designated Activity
Company, and (iii) any Claims of a non-Debtor Affiliate of a Debtor on account
of payment by such non-Debtor Affiliate of any Scheduled Claims.
61.    “Lender Parties” means, together, LNV Corporation, a Nevada corporation,
and CLMG Corp., a Texas corporation.
62.     “Lien” means a “lien” as defined in section 101(37) of the Bankruptcy
Code and, with respect to any asset, includes, without limitation, any mortgage,
lien, pledge, charge, security interest or other encumbrance of any kind, or any
other type of preferential arrangement that has the practical effect of creating
a security interest, in respect of such asset.
63.     “Liquidation Agent” means Joseph J. Farnan, Jr. or any replacement
pursuant to (and in accordance with) the Amended Constituent Documents
(including any and all rights of the Lender Parties thereunder).
64.    “Litigation Claims” means the claims, rights of action, suits or
proceedings, whether in law or in equity, whether known or unknown, that any
Debtor or Estate may hold against any Entity, including, without limitation, the
Causes of Action of the Debtors.
65.    “Local Rules” means the Local Rules of Bankruptcy Practice and Procedure
of the United States Bankruptcy Court for the District of Delaware.
66.    “Maple” means, together, Maple Life Analytics, LLC and Brean Capital,
LLC, as due diligence and marketing agent to the Debtors pursuant to the
Prepetition Lender Settlement Agreement and the Prepetition Lender Settlement
Order.
67.    “Non-Debtor Affiliates” means Emergent Capital, Inc., Imperial Finance
and Trading, LLC, Lamington Road Bermuda, LTD; OLIPP IV, LLC and Markley Asset
Portfolio, LLC.
68.    “Ordinary Course Professionals Order” means the Order Authorizing Debtors
to Retain, Employ, and Compensate Certain Professionals Utilized By Debtors in
the Ordinary Course of Business [Docket No. 80].
69.    “Other Priority Claim” means any Claim other than an Intercompany Claim
accorded priority in right of payment under section 507(a) of the Bankruptcy
Code, other than a Priority Tax Claim or an Administrative Expense Claim.
70.    “Other Secured Claim” means any Secured Claim other than a Prepetition
Lender Secured Claim or an Intercompany Claim.
71.    “Outside Closing Date” means December 30, 2019 at 12:00 noon (New York
time).
72.    “Payoff Amount” has the meaning set forth in the Prepetition Lender
Settlement Agreement.
73.    “Person” means a “person” as defined in section 101(41) of the Bankruptcy
Code and also includes any natural person, individual, corporation, company,
general or limited partnership, limited liability company, unincorporated
organization firm, trust, estate, business trust, association, joint stock
company, joint venture, government, governmental agency, Governmental Unit or
any subdivision thereof, the United States Trustee, or any other entity, whether
acting in an individual, fiduciary or other capacity.
74.     “Petition Date” means the date on which each Debtor commenced its
respective Chapter 11 Case (i.e., November 14, 2018 with respect to Lamington
Road Designated Activity Company and White Eagle General Partner, LLC and
December 13, 2018 with respect to White Eagle).
75.    “Plan” means this Debtors’ Second Amended Joint Chapter 11 Plan of
Reorganization, including the Exhibits and the Plan Documents and all
supplements, appendices, and schedules thereto, either in its present form or as
the same may be altered, amended, modified or otherwise supplemented from time
to time.
76.    “Plan Distribution” means the payment or distribution of consideration to
Holders of Allowed Claims and Allowed Equity Interests under this Plan.
77.    “Plan Documents” means any of the documents, other than this Plan, to be
executed, delivered, assumed, or performed in connection with the occurrence of
the Effective Date, and as may be modified consistent with the terms hereof.
78.    “Plan Schedule” means a schedule annexed as an appendix to the Disclosure
Statement (as amended, modified or otherwise supplemented from time to time with
the consent of the Lender Parties).
79.    “Prepetition Agent” means CLMG Corp. in its capacity as administrative
agent and collateral agent under the Prepetition Loan Agreement, and its
successors and assigns.
80.    “Prepetition Lender” means LNV Corporation, in its capacity as lender
under the Prepetition Loan Agreement, and any successors and assigns thereof.
81.     “Prepetition Lender Lien” means the valid first priority lien on and
security interest in all Collateral securing the Prepetition Lender Secured
Claim.
82.    “Prepetition Lender Secured Claim” means any Claim arising under the
Prepetition Loan Agreement and the documents ancillary thereto.
83.    “Prepetition Lender Settlement Agreement” means the Settlement Agreement
dated as of May 24, 2019 by and between: (i) the Debtors, (ii) the Non-Debtor
Affiliates, and (iii) the Prepetition Agent and the Prepetition Lender
(including the exhibits thereto), a copy of which is annexed hereto as Exhibit
A.
84.    “Prepetition Lender Settlement Documents” means, collectively, the
Prepetition Lender Settlement Agreement, the Prepetition Lender Settlement
Order, and the Amended Constituent Documents, the terms of each of which are
incorporated in this Plan in their entirety.
85.    “Prepetition Lender Settlement Order” means the Order Pursuant to
Sections 105(a) and 363(b) of the Bankruptcy Code and Bankruptcy Rule 9019
Approving Settlement Between Debtors, Certain Non-Debtor Affiliates, and Lender
Parties [Docket No. 316].
86.    “Prepetition Loan Agreement” means the Second Amended and Restated Loan
and Security Agreement dated as of January 31, 2017 by and among White Eagle, as
borrower, the Prepetition Agent, Imperial Finance & Trading, LLC, as initial
servicer, initial portfolio manager, and as guarantor, Lamington Road Bermuda
Ltd., as portfolio manager, the Prepetition Lender, as sole lender, and the
Prepetition Agent, as administrative agent (as amended, waived, supplemented, or
as otherwise modified from time to time).
87.    “Priority Tax Claim” means any Claim of a Governmental Unit of the kind
specified in section 507(a)(8) of the Bankruptcy Code.
88.    “Pro Rata” means the proportion that (a) the Allowed amount of a Claim or
Equity Interest in a particular Class bears to (b) the aggregate Allowed amount
of all Claims or Equity Interests in such Class, unless this Plan provides
otherwise.
89.    “Professional” means (a) any Entity employed in the Chapter 11 Cases
pursuant to section 327, 363 or 1103 of the Bankruptcy Code or otherwise and
(b) any Entity seeking compensation or reimbursement of expenses in connection
with the Chapter 11 Cases pursuant to section 503(b)(4) of the Bankruptcy Code.
90.    “Professional Fee Claim” means a Claim under sections 328, 330(a), 331,
363, 503 or 1103 of the Bankruptcy Code for Accrued Professional Compensation.
91.    “Professional Fee Claims Bar Date” means with respect to Professional Fee
Claims, the Business Day which is sixty (60) days after the Effective Date or
such other date as approved by order of the Bankruptcy Court.
92.    “Professional Fee Claims Objection Deadline” means, with respect to any
Professional Fee Claim, the later of (a) ninety (90) days after the Effective
Date and (b) thirty (30) days after the timely Filing of the applicable request
for payment of such Professional Fee Claim.
93.     “Proof of Claim” means a proof of Claim or Equity Interest Filed against
any Debtor in the Chapter 11 Cases.
94.    “Reinstated” means, with respect to any Claim, (a) leaving unaltered the
legal, equitable, and contractual rights to which a Claim entitles the Holder of
such Claim in accordance with section 1124 of the Bankruptcy Code or
(b) notwithstanding any contractual provision or applicable law that entitles
the Holder of such Claim to demand or receive accelerated payment of such Claim
after the occurrence of a default: (i) curing any such default that occurred
before or after the Petition Date, other than a default of a kind specified in
section 365(b)(2) of the Bankruptcy Code or of a kind that section 365(b)(2) of
the Bankruptcy Code expressly does not require to be cured; (ii) reinstating the
maturity of such Claim as such maturity existed before such default;
(iii) compensating the Holder of such Claim for any damages incurred as a result
of any reasonable reliance by such Holder on such contractual provision or such
applicable law; (iv) if such Claim arises from any failure to perform a
non-monetary obligation, other than a default arising from failure to operate a
non-residential real property lease subject to section 365(b)(1)(A) of the
Bankruptcy Code, compensating the Holder of such Claim (other than any Debtor or
an insider of any Debtor) for any actual pecuniary loss incurred by such Holder
as a result of such failure; and (v) not otherwise altering the legal,
equitable, or contractual rights to which such Claim entitles the Holder of such
Claim.
95.    “Related Persons” means, with respect to any Person, such Person’s
predecessors, successors, assigns and Affiliates (whether by operation of law or
otherwise), and each of their respective present and former officers, directors,
employees, managers, managing members, financial advisors, attorneys,
accountants, investment bankers, consultants, professionals, advisors,
shareholders, principals, partners, members, employees, subsidiaries, divisions,
management companies, and other representatives, in each case acting in such
capacity.
96.     “Released Parties” means, collectively, each in its capacity as such:
(a) the Debtors; (b) the Reorganized Debtors; (c) the Non-Debtor Affiliates; (d)
the Lender Parties; and (e) the Related Persons of each of (a) through (d) of
the foregoing.
97.    “Releasing Debtor Parties” means each of the Debtors and each of the
Reorganized Debtors, each in their individual capacities and as
debtors-in-possession, and each of their respective Related Persons.
98.    “Releasing Parties” means, collectively, each in its capacity as such,
Holders of Claims, including the Prepetition Agent and the Prepetition Lender,
and the Holders of Equity Interests, including the Non-Debtor Affiliates, that
are Unimpaired under this Plan and the Related Persons thereof.
99.    “Reorganized Debtors” means each of the Debtors, as reorganized pursuant
to this Plan on or after the Consummation Date.
100.    “Restructuring” means the financial restructuring of the Debtors, the
principal terms of which are set forth in this Plan, the Disclosure Statement,
and the Prepetition Lender Settlement Documents.
101.    “Restructuring Transactions” means one or more transactions pursuant to
section 1123(a)(5)(D) of the Bankruptcy Code to occur on the Effective Date or
as soon as reasonably practicable thereafter (except as otherwise specified
herein) that may be necessary or appropriate to effect any transaction described
in, approved by, contemplated by, or necessary to effectuate this Plan,
including (a) the execution and delivery of appropriate agreements or other
documents containing terms that are consistent with or reasonably necessary to
implement the terms of this Plan and that satisfy the requirements of applicable
law; (b) the execution and delivery of appropriate instruments of transfer,
assignment, assumption, or delegation of any property, right, liability, duty,
or obligation on terms consistent with the terms of this Plan and the Plan
Documents; and (c) all other actions that the Debtors or Reorganized Debtors, as
applicable, determine are necessary or appropriate and consistent with this Plan
and the Plan Documents.
102.    “Sale Deadlines” has the meaning set forth in the Prepetition Lender
Settlement Agreement.
103.    “Sale Process” has the meaning set forth in the Prepetition Lender
Settlement Agreement.
104.    “Sale Trigger Event” has the meaning set forth in the Prepetition Lender
Settlement Agreement.
105.    “Scheduled Claim” means a Claim that appears on the Schedules and is not
listed at $0 or marked as unliquidated, contingent, or disputed.
106.    “Scheduled Claims Objection Deadline” means the deadline for the
Debtors, the Lender Parties, or any other party in interest to object to any
Scheduled Claims as set forth in the Bar Date Order.
107.     “Schedules” means the schedules of Assets and liabilities, statements
of financial affairs, lists of Holders of Claims and Equity Interests and all
amendments or supplements thereto Filed by the Debtors with the Bankruptcy
Court.
108.    “Secured Claim” means a Claim that is secured by a Lien on property in
which any Debtor’s Estate has an interest or that is subject to setoff under
section 553 of the Bankruptcy Code, to the extent of the value of the Claim
Holder’s interest in such Estate’s interest in such property or to the extent of
the amount subject to setoff, as applicable, as determined pursuant to
section 506(a) of the Bankruptcy Code or, in the case of setoff, pursuant to
section 553 of the Bankruptcy Code.
109.    “Security” or “security” means any security as such term is defined in
section 101(49) of the Bankruptcy Code.
110.    “Stamp or Similar Tax” means any stamp tax, recording tax, personal
property tax, conveyance fee, intangibles or similar tax, real estate transfer
tax, sales tax, use tax, transaction privilege tax (including, without
limitation, such taxes on prime contracting and owner-builder sales), privilege
taxes (including, without limitation, privilege taxes on construction
contracting with regard to speculative builders and owner builders), and other
similar taxes imposed or assessed by any Governmental Unit.
111.    “Statutory Fees” means fees payable pursuant to 28 U.S.C. § 1930.
112.     “Unexpired Lease” means a lease to which any Debtor is a party that is
subject to assumption or rejection under section 365 of the Bankruptcy Code.
113.    “Unimpaired” means, with respect to a Class of Claims or Equity
Interests that is not impaired within the meaning of section 1124 of the
Bankruptcy Code.
114.    “Unscheduled Claim” means any Claim that does not appear on the
Schedules or that appears on the Schedules and is listed at $0 or marked as
unliquidated, contingent, or disputed for which a Proof of Claim is filed by the
Holder of such Claim on or before the Bar Date.
115.    “Unscheduled Claims Objection Deadline” means the deadline for the
Debtors, the Lender Parties, or any other party in interest to object to any
Unscheduled Claims as set forth in the Bar Date Order.
116.     “White Eagle” means Debtor White Eagle Asset Portfolio, LP.
ARTICLE II.
ADMINISTRATIVE EXPENSES AND PRIORITY TAX CLAIMS
A.
Administrative Expense Claims

On the later of the Effective Date or the date on which an Administrative
Expense Claim becomes an Allowed Administrative Expense Claim, or, in each such
case, as soon as practicable thereafter, each Holder of an Allowed
Administrative Expense Claim will receive, in full satisfaction, settlement,
discharge and release of, and in exchange for, such Allowed Administrative
Expense Claim either (i) payment in full in Cash for the unpaid portion of such
Allowed Administrative Expense Claim; or (ii) such other less favorable
treatment as agreed to in writing by the Debtors or Reorganized Debtors, as
applicable, and such Holder; provided, however, that Administrative Expense
Claims incurred by the Debtors in the ordinary course of business may be paid in
the ordinary course of business in the discretion of the Debtors or Reorganized
Debtors, as applicable, in accordance with such applicable terms and conditions
relating thereto and the DIP Financing Documents without further notice to or
order of the Bankruptcy Court. All Statutory Fees shall be paid as such fees
become due.
In the event that an Administrative Expense Claim is not paid by the Debtors in
the ordinary course, the Holder of such Administrative Expense Claim (other than
an Administrative Expense Claim as specified in subparagraph (B) or (C) of
section 503(b)(1) of the Bankruptcy Code held by a Governmental Unit) must File,
on or before the applicable Administrative Expense Claims Bar Date, and serve on
the Debtors or the Reorganized Debtors, as applicable, and such other Entities
who are designated by the Bankruptcy Rules, the Confirmation Order or other
order of the Bankruptcy Court, an application for allowance and payment of such
Administrative Expense Claim.
Objections to any Administrative Expense Claim must be Filed and served on the
Debtors or the Reorganized Debtors, as applicable, and the requesting party by
the Administrative Expense Claims Objection Deadline. Each Holder of an Allowed
Administrative Expense Claim will be paid by the Debtors or the Reorganized
Debtors, as applicable, in Cash within ten (10) Business Days of entry of the
order approving such Allowed Administrative Expense Claim.
B.
DIP Financing Claims

The DIP Financing Claims are hereby deemed Allowed in an amount pursuant to the
DIP Financing Documents. The DIP Financing Claims shall be satisfied by the
Debtors in accordance with the terms of the DIP Financing Documents, and the
Prepetition Lender Settlement Documents.
C.
Professional Fee Claims

Professionals or other Entities asserting a Professional Fee Claim for services
rendered through the Effective Date must File, on or before the Professional Fee
Claims Bar Date, and serve on the Debtors or the Reorganized Debtors, as
applicable, and such other Entities who are designated by the Bankruptcy Rules,
the Confirmation Order or other order of the Bankruptcy Court an application for
final allowance of such Professional Fee Claim and, upon entry of an order of
the Bankruptcy Court granting such fee application, such Professional Fee Claim
shall promptly be paid in Cash in full to the extent provided in such order;
provided that any professional who may receive compensation or reimbursement of
expenses pursuant to the Ordinary Course Professionals Order may continue to
receive such compensation and reimbursement of expenses for services rendered
before the Effective Date, without further Bankruptcy Court order, pursuant to
the Ordinary Course Professionals Order and the DIP Financing Documents.
Objections to any Professional Fee Claim must be Filed and served on the Debtors
or the Reorganized Debtors, as applicable, and the requesting party by the
Professional Fee Claim Objection Deadline except as otherwise provided in the
Ordinary Course Professionals Order. Each Holder of an Allowed Professional Fee
Claim will be paid by the Debtors or the Reorganized Debtors, as applicable, in
Cash within ten (10) Business Days of entry of the order approving such Allowed
Professional Fee Claim. The Debtors or the Reorganized Debtors, as applicable,
will pay Professionals in the ordinary course of business, for any work
performed after the Effective Date, including those fees and expenses incurred
by Professionals in connection with the implementation, effectiveness, and
consummation of this Plan, in each case without further application or notice to
or order of the Bankruptcy Court in full, in Cash, subject to the DIP Financing
Documents; provided, that any Professional seeking payment for work performed
after the Effective Date through the Consummation Date must serve, on or before
the Business Day that is sixty (60) days after the Consummation Date on the
Debtors or the Reorganized Debtors, as applicable, and the Lender Parties a
request for payment (which may be by e-mail transmission), including the
relevant invoices, subject to a review by the Lender Parties for reasonableness
upon ten (10) Business Days’ notice; provided, further, that any payment to a
Professional subject to an objection asserted by the Lender Parties during such
review period shall not be paid until such objection is resolved consensually
with the Lender Parties or, if necessary, by the Bankruptcy Court.
D.
Priority Tax Claims

On or as soon as reasonably practicable after the later of (i) the Initial
Distribution Date if such Priority Tax Claim is an Allowed Priority Tax Claim as
of the Effective Date or (ii) the date on which such Priority Tax Claim becomes
an Allowed Priority Tax Claim, each Holder of an Allowed Priority Tax Claim will
receive in full satisfaction, settlement, discharge and release of, and in
exchange for, such Allowed Priority Tax Claim, at the election of the Debtors or
Reorganized Debtors: (a) Cash in an amount equal to the amount of such Allowed
Priority Tax Claim; or (b) such other less favorable treatment as agreed to in
writing by the Debtors or Reorganized Debtors, as applicable, and such Holder.
ARTICLE III.
CLASSIFICATION AND TREATMENT OF
CLASSIFIED CLAIMS AND EQUITY INTERESTS
A.
Summary

All Claims and Equity Interests, except Administrative Expense Claims, DIP
Financing Claims, Professional Fee Claims, and Priority Tax Claims, are
classified in the Classes set forth below. In accordance with section 1123(a)(1)
of the Bankruptcy Code, Administrative Expense Claims and Priority Tax Claims
have not been classified.
The categories of Claims and Equity Interests listed below classify Claims and
Equity Interests for all purposes including, without limitation, confirmation
and distribution pursuant to this Plan and pursuant to sections 1122 and
1123(a)(1) of the Bankruptcy Code. This Plan deems a Claim or Equity Interest to
be classified in a particular Class only to the extent that the Claim or Equity
Interest qualifies within the description of that Class and will be deemed
classified in a different Class to the extent that any remainder of such Claim
or Equity Interest qualifies within the description of such different Class. A
Claim or Equity Interest is in a particular Class only to the extent that any
such Claim or Equity Interest is Allowed in that Class and has not been paid,
released or otherwise settled (in each case, by the Debtors or any other Entity)
prior to the Effective Date.
Summary of Classification and Treatment of Classified Claims and Equity
Interests
Class
Claim
Status
Voting Rights
1
Other Priority Claims
Unimpaired
Deemed to Accept
2
Other Secured Claims
Unimpaired
Deemed to Accept
3
Prepetition Lender Secured Claim
Unimpaired
Deemed to Accept
4
General Unsecured Claims
Unimpaired
Deemed to Accept
5
Intercompany Claims
Unimpaired
Deemed to Accept
6
Equity Interests in Debtors
Unimpaired
Deemed to Accept

B.
Elimination of Vacant Classes

Any Class that, as of the commencement of the Confirmation Hearing, does not
have at least one Holder of a Claim or Equity Interest that is Allowed in an
amount greater than zero for voting purposes shall be considered vacant, deemed
eliminated from this Plan for purposes of voting to accept or reject this Plan,
and disregarded for purposes of determining whether this Plan satisfies section
1129(a)(8) of the Bankruptcy Code with respect to such Class.
C.
Unimpairment of Claims and Equity Interests; No Solicitation or Voting

All Holders of Allowed Claims and Equity Interests are Unimpaired, are not
entitled to vote on this Plan, and are deemed to accept this Plan.
D.
Cramdown

If any Class of Claims or Equity Interests is deemed to reject this Plan or is
determined to be entitled to vote on this Plan and does not vote to accept this
Plan, the Debtors may (i) seek confirmation of this Plan under section 1129(b)
of the Bankruptcy Code or (ii) amend or modify this Plan in accordance with the
terms hereof and the Bankruptcy Code. If a controversy arises as to whether any
Claims or Equity Interests, or any class of Claims or Equity Interests, are
impaired, the Bankruptcy Court shall, after notice and a hearing, determine such
controversy on or before the Confirmation Date.
E.
Classification and Treatment of Claims and Equity Interests

1.    Class 1 – Other Priority Claims
•
Classification: Class 1 consists of the Other Priority Claims.

•
Treatment: On or as soon as reasonably practicable after the later of (i) the
Initial Distribution Date if such Class 1 Claim is an Allowed Class 1 Claim on
the Effective Date or (ii) the date on which such Class 1 Claim becomes an
Allowed Class 1 Claim, each Holder of an Allowed Class 1 Claim will receive in
full satisfaction, settlement, discharge and release of, and in exchange for,
such Allowed Class 1 Claim, at the election of the Debtors: (A) Cash equal to
the amount of such Allowed Class 1 Claim; (B) such other less favorable
treatment as to which the Debtors and the Holder of such Allowed Class 1 Claim
will have agreed upon in writing; or (C) such other treatment rendering such
Claim Unimpaired.

Any Allowed Class 1 Claims becoming due after the Effective Date through the
Consummation Date will be paid in full in Cash in the ordinary course.
•
Impairment and Voting: Class 1 is Unimpaired, and the Holders of Class 1 Claims
are conclusively deemed to have accepted this Plan pursuant to section 1126(f)
of the Bankruptcy Code. Therefore, the Holders of Class 1 Claims are not
entitled to vote to accept or reject this Plan and will not be solicited.

2.    Class 2 – Other Secured Claims
•
Classification: Class 2 consists of the Other Secured Claims.

•
Treatment: On or as soon as reasonably practicable after the later of (i) the
Initial Distribution Date if such Class 2 Claim is an Allowed Class 2 Claim on
the Effective Date or (ii) the date on which such Class 2 Claim becomes an
Allowed Class 2 Claim, each Holder of an Allowed Class 2 Claim will receive in
full satisfaction, settlement, discharge and release of, and in exchange for,
such Allowed Class 2 Claim, at the election of the Debtors: (A) Cash equal to
the amount of such Allowed Class 2 Claim; (B) such other less favorable
treatment as to which the Debtors and the Holder of such Allowed Class 2 Claim
will have agreed upon in writing; (C) return of such portion of the collateral
securing such Allowed Class 2 Claim with a value sufficient to fully satisfy
such Claim; or (D) such other treatment rendering such Claim Unimpaired. Except
with respect to Claims that are treated in accordance with the preceding clause
(C), each Holder of an Allowed Other Secured Claim will retain the Liens
securing its Allowed Other Secured Claim as of the Effective Date until full and
final payment of such Allowed Other Secured Claim is made as provided herein.

•
Impairment and Voting: Class 2 is Unimpaired, and the Holders of Class 2 Claims
are conclusively deemed to have accepted this Plan pursuant to section 1126(f)
of the Bankruptcy Code. Therefore, the Holders of Class 2 Claims are not
entitled to vote to accept or reject this Plan and will not be solicited.

3.    Class 3 – Prepetition Lender Secured Claim
•
Classification: Class 3 consists of the Prepetition Lender Secured Claim.

•
Allowance and Treatment: The Holders of the Prepetition Lender Secured Claim
have an Allowed Claim against White Eagle in an amount equal to the sum of (i)
$382,703,913 (i.e., one hundred four percent (104%) of the principal amount owed
under the Prepetition Loan Agreement, plus (ii) the amounts of all accrued and
unpaid interest at the contractual non-default rate under the Prepetition Loan
Agreement until November 14, 2018 and at the contractual default rate under the
Prepetition Loan Agreement (i.e., 200 basis points over the contractual
non-default rate) from and after November 14, 2018 (which shall continue to
accrue until the Consummation Date), plus (iii) the amounts of all accrued and
unpaid fees, costs, and expenses, including professional fees (which shall
continue to accrue until the Consummation Date).

The Prepetition Lender Secured Claim is secured by the Prepetition Lender Lien.
The Prepetition Lender Secured Claim and the Prepetition Lender Lien are not
subject to any defense, counterclaim, offset, charge, or reduction of any kind,
whether at law or in equity.
Immediately upon the Effective Date, the Holders of the Prepetition Lender
Secured Claim will receive in full satisfaction, settlement, discharge and
release of, and in exchange for, the Prepetition Lender Secured Claim, all
rights and distributions to which such Holder is entitled under the terms of the
Prepetition Lender Settlement Documents, and the DIP Financing Documents
(including adequate protection payments as set forth therein through the
Consummation Date).
Solely as set forth in the Prepetition Lender Settlement Documents, the
Prepetition Lender Secured Claim and the Prepetition Lender Lien will be fully
released, terminated, extinguished and discharged (i) upon the payment in full
in Cash of the Early Payoff Amount or the Payoff Amount, as applicable, or (ii)
upon the transfer of all unsold Collateral to the Prepetition Agent or its
designee.
•
Impairment and Voting: Class 3 is Unimpaired, and the Holders of Class 3 Claims
are conclusively deemed to have accepted this Plan pursuant to section 1126(f)
of the Bankruptcy Code. Therefore, the Holders of Class 3 Claims are not
entitled to vote to accept or reject this Plan and will not be solicited.

4.    Class 4 – General Unsecured Claims
•
Classification: Class 4 consists of the General Unsecured Claims.

•
Treatment: Each Holder of an Allowed Class 4 Claim, in full satisfaction,
settlement, discharge and release of, and in exchange for, such Claim shall
receive Cash in an amount equal to such Allowed Class 4 Claim on the later of:
(a) the Effective Date, or as soon as practicable thereafter; or (b) the date
due in the ordinary course of business in accordance with the terms and
conditions of the particular transaction giving rise to such Allowed Class 4
Claim.

Notwithstanding anything to the contrary herein, after the Effective Date and
subject to the other provisions of this Plan, the Debtors will have and will
retain any and all rights and defenses under bankruptcy or nonbankruptcy law
that the Debtors had with respect to any General Unsecured Claim, except with
respect to any General Unsecured Claim Allowed by order of the Bankruptcy Court.
•
Impairment and Voting: Class 4 is Unimpaired, and the Holders of Class 4 Claims
are conclusively deemed to have accepted this Plan pursuant to section 1126(f)
of the Bankruptcy Code. Therefore, the Holders of Class 4 Claims are not
entitled to vote to accept or reject this Plan and will not be solicited.

5.    Class 5 – Intercompany Claims
•
Classification: Class 5 consists of the Intercompany Claims.

•
Treatment: As agreed to by the Debtors and the Non-Debtor Affiliates, pursuant
to the terms of the Prepetition Lender Settlement Documents, (i) each Holder of
an Allowed Class 5 Claim, in full satisfaction, settlement, discharge and
release of, and in exchange for, such Claim shall receive its Pro Rata share of
Cash remaining, if any, upon the Consummation Date after the payment in full in
Cash of all other Allowed Claims, including DIP Financing Claims, the
Prepetition Lender Secured Claim in Class 3 and Allowed General Unsecured Claims
in Class 4 and (ii) if unsold Collateral is transferred to the Agent (or its
designee) as set forth in the Prepetition Lender Settlement Documents, Holders
of Allowed Class 5 Claims shall not receive any distribution hereunder.

•
Impairment and Voting: Class 5 is Unimpaired, and the Holders of Class 5 Claims
are conclusively deemed to have accepted this Plan pursuant to section 1126(f)
of the Bankruptcy Code. Therefore, the Holders of Class 5 Claims are not
entitled to vote to accept or reject this Plan and will not be solicited.

6.    Class 6 – Equity Interests in the Debtors
•
Classification: Class 6 consists of the Equity Interests in the Debtors.

•
Treatment: Pursuant to the Prepetition Lender Settlement Documents, the Holders
of the Equity Interests in each of the Debtors as of the Petition Date have
agreed that such Equity Interests may be sold or transferred as set forth in the
Prepetition Lender Settlement Documents and, if such Equity Interests have not
been sold or transferred upon the Consummation Date, such Holders shall retain
such Equity Interests in each of the Reorganized Debtors.

•
Impairment and Voting: Class 6 is Unimpaired, and the Holders of Class 6 Equity
Interests in the Debtors will be conclusively deemed to have accepted this Plan
pursuant to section 1126(f) of the Bankruptcy Code. Therefore, Holders of Class
6 Equity Interests in the Debtors are not entitled to vote to accept or reject
this Plan and will not be solicited.

F.
Special Provision Governing Unimpaired Claims

Except as otherwise provided in this Plan and subject to and consistent with the
terms of the Prepetition Lender Settlement Documents, nothing under this Plan
will affect the Debtors’ rights in respect of any Unimpaired Claims, including,
without limitation, all rights in respect of legal and equitable defenses to or
setoffs or recoupments against any such Unimpaired Claims, including the right
to cure any arrears or defaults that may exist with respect to contracts to be
assumed under this Plan.
G.
Subordinated Claims



The allowance, classification, and treatment of all Claims under this Plan shall
take into account and conform to the contractual, legal, and equitable
subordination rights relating thereto, whether arising under general principles
of equitable subordination, section 510(b) of the Bankruptcy Code, or otherwise.
Under section 510 of the Bankruptcy Code, upon written notice, the Debtors and
the Reorganized Debtors reserve the right to re-classify, or to seek to
subordinate, any Claim in accordance with any contractual, legal, or equitable
subordination relating thereto, and the treatment afforded any Claim under this
Plan that becomes a subordinated Claim at any time shall be modified to reflect
such subordination.
ARTICLE IV.
DEEMED ACCEPTANCE OF THIS PLAN
A.
Presumed Acceptance of Plan

All Classes of Claims and Equity Interests are Unimpaired under this Plan, and
are, therefore, presumed to have accepted this Plan pursuant to section 1126 of
the Bankruptcy Code.
B.
No Presumed Rejection of Plan

No Class of Claims or Equity Interests is deemed to have rejected this Plan
pursuant to section 1126(g) of the Bankruptcy Code.
C.
No Voting Classes

No Class of Claims or Equity Interests will be entitled to vote to accept or
reject this Plan.
ARTICLE V.
MEANS FOR IMPLEMENTATION OF THIS PLAN
A.
Prepetition Lender Settlement and General Settlement of Claims

This Plan hereby expressly incorporates all of the terms of the Prepetition
Lender Settlement Documents as if fully set forth herein. The Prepetition Lender
Settlement Agreement became binding on all parties thereto and all parties in
interest in the Chapter 11 Cases upon entry of the Prepetition Lender Settlement
Order, which shall continue to be enforceable and binding in all respects on and
after the Effective Date. The Prepetition Lender Settlement Documents are
essential and integral to this Plan. As set forth in the Prepetition Lender
Settlement Documents, no Entity may seek to reject the Prepetition Lender
Settlement Agreement, any other Prepetition Lender Settlement Document, or this
Plan under section 365 of the Bankruptcy Code (or otherwise) in the Chapter 11
Cases or any other Insolvency or Liquidation Proceeding.
Further, pursuant to section 1123 of the Bankruptcy Code, and in consideration
for the classification, distributions, releases and other benefits provided
under this Plan, upon the Effective Date, the provisions of this Plan will
constitute a good faith compromise and settlement of all Claims and Equity
Interests and controversies resolved pursuant to this Plan, subject to and
consistent with the terms of the Prepetition Lender Settlement Documents. Except
with respect to the DIP Financing Claims, the DIP Liens, the Prepetition Lender
Secured Claim, the Prepetition Lender Lien, and any other Claim or Lien
expressly Allowed under this Plan, nothing in this Plan or the other Plan
Documents constitutes an admission by the Debtors as to the existence, merits,
or amount of the Debtors’ actual present or future liability on account of any
Claim or Lien in accordance with the Confirmation Order effective as of the
Effective Date.
B.
Corporate Existence

Subject to and consistent with the terms of the Prepetition Lender Settlement
Documents, the Debtors will continue to exist after the Effective Date as
separate legal entities, with all of the powers of corporations, limited
liability companies, and partnerships pursuant to the applicable law in their
states or country of incorporation or organization pursuant to the Amended
Constituent Documents.
As set forth in the Prepetition Lender Settlement Documents, the Liquidation
Agent has been appointed at each Debtor to do the following:
(i)
prior to the occurrence of a Sale Trigger Event, take such actions as the
Liquidation Agent determines in his sole and absolute discretion to be necessary
or appropriate (including consulting with, directing, and overseeing Maple) for
White Eagle to be prepared to launch and implement the Sale Process upon the
occurrence of a Sale Trigger Event; provided that, prior to the occurrence of a
Sale Trigger Event, the Liquidation Agent shall not take any action to commence
the marketing of the Collateral to third parties or to otherwise contact
potential buyers about the Collateral; and

(ii)
if the Debtors do not pay the Early Payoff Amount in full in Cash to the
Prepetition Agent prior to the occurrence of a Sale Trigger Event, the
Liquidation Agent shall, automatically on the next Business Day after the
occurrence of such Sale Trigger Event and without further order or corporate or
other action by the Debtor Parties, the Lender Parties, or any other Person,
have the sole authority and the express mandate to (a) conduct the Sale Process,
(b) select winning bids for the Collateral, (c) close sale transactions on
behalf of the Debtors with respect to the Collateral; provided that the
Liquidation Agent may not cause the Debtors to transfer any Collateral to a
purchaser without first (or simultaneously) receiving the proceeds of such sale
(with any credit bid by the Lender Parties being deemed simultaneous receipt of
proceeds), (d) prohibit the Debtors from making any expenditure not specified in
the DIP Budget (as defined in the Prepetition Lender Settlement Agreement)
unless such expenditure is approved in writing by the Lender Parties, (e) obtain
DIP Financing (as defined in the Prepetition Lender Settlement Agreement) in
accordance with the Prepetition Lender Settlement Agreement, (f) take all other
actions as he determines in his sole and absolute discretion are necessary and
appropriate to promptly implement and complete the Sale Process and preserve and
protect the Collateral (including the commencement, defense and settlement of
litigation, if necessary), and (g) exercise veto rights over any action to be
taken by the Debtors that is inconsistent with, or that would interfere with or
delay timely completion of, the Sale Process. 

Subject to the foregoing exclusive authority and mandate granted to the
Liquidation Agent, the existing management of the Debtors shall retain all of
their other respective management and decision-making powers on behalf of the
Debtors.  The Liquidation Agent shall exercise the exclusive powers granted
under the Prepetition Lender Settlement Agreement in the role of Bankruptcy
Court-appointed independent liquidation agent and he shall not be an officer,
employee, manager, or director of any of the Debtors.
The Liquidation Agent shall maximize the proceeds from the sale of the
Collateral in the manner that he determines to be appropriate in his sole and
absolute discretion and, in any event, consistent with traditional fiduciary
duties owed by directors and officers of corporations under Delaware law to
constituents of bankruptcy estates subject to complying with the Sale Process in
all respects as set forth in the Prepetition Lender Settlement Documents;
provided that the Liquidation Agent may not, in exercising his rights and
duties, contest the Sale Process (including the Sale Deadlines), in any way or
seek any relief from the Bankruptcy Court to modify the Sale Process (including
the Sale Deadlines), or take any other action inconsistent with the terms of the
Prepetition Lender Settlement Documents.
On the Effective Date or as soon thereafter as is reasonably practicable,
subject to and consistent with the terms of the Prepetition Lender Settlement
Documents, the Debtors (including, as appropriate as set forth in the
Prepetition Lender Settlement Agreement, at the direction of the Liquidation
Agent) may take all actions as may be necessary or appropriate to effect any
transaction described in, approved by, or necessary or appropriate to effectuate
this Plan, including, without limitation: (i) the execution and delivery of
appropriate instruments of transfer, assignment, assumption, or delegation of
any Asset, property, right, liability, debt, or obligation on terms consistent
with the terms of this Plan and having other terms to which the applicable
parties agree; (ii) the filing of appropriate certificates or articles of
incorporation and amendments thereto; and (iii) all other actions that the
applicable entities determine to be necessary or appropriate, including, without
limitation, making filings or recordings that may be required by applicable law.
On or after the Consummation Date, subject to the Prepetition Lender Settlement
Documents, and without prejudice to the rights of any party to a contract or
other agreement with any Reorganized Debtor, each Reorganized Debtor may take
such action not inconsistent with this Plan and as permitted by applicable law
and such Reorganized Debtor’s organizational documents, as such Reorganized
Debtor may determine is reasonable and appropriate, including, without
limitation, causing: (i) a Reorganized Debtor to be merged into another
Reorganized Debtor or an affiliate of a Reorganized Debtor; (ii) a Reorganized
Debtor to be dissolved; (iii) the legal name of a Reorganized Debtor to be
changed; or (iv) the closure of a Reorganized Debtor’s Chapter 11 Case on the
Consummation Date or any time thereafter, in each case subject to and consistent
with the terms of the Prepetition Lender Settlement Documents.
C.
Vesting of Assets in the Debtors

Except as otherwise provided in this Plan or the Confirmation Order and subject
to and consistent with the terms of the Prepetition Lender Settlement Documents,
on or after the Effective Date, all property and Assets of the Estates
(including, without limitation, Causes of Action and, unless otherwise waived or
released pursuant to an order of the Bankruptcy Court or this Plan, Avoidance
Actions) will vest in the Debtors, free and clear of all Liens, Claims, charges
or other encumbrances pursuant to section 1141(c) of the Bankruptcy Code except
with respect to such Liens, Claims, charges and other encumbrances that are
specifically preserved under this Plan upon the Effective Date (including the
Prepetition Lender Secured Claim, the Prepetition Lender Lien, the DIP Financing
Claim, and the DIP Liens). Notwithstanding the vesting of such property and
Assets in the Debtors on the Effective Date, (i) the Debtors shall remain
obligated to sell or transfer the Collateral in accordance with the Prepetition
Lender Settlement Documents and (ii) the Debtors and the Reorganized Debtors, as
applicable, shall remain obligated to provide Holders of Allowed Claims and
Equity Interests with the treatment set forth in Articles II and III.
Except as may be otherwise provided in this Plan or the Confirmation Order and
subject to and consistent with the terms of the Prepetition Lender Settlement
Documents, on and after the Consummation Date, the Reorganized Debtors may
operate their business and may use, acquire or dispose of property and
compromise or settle any Claims without supervision or approval by the
Bankruptcy Court and free of any restrictions of the Bankruptcy Code or
Bankruptcy Rules. Without limiting the foregoing, the Reorganized Debtors will
pay the charges that they incur after the Consummation Date for Professionals’
fees, disbursements, expenses or related support services (including reasonable
fees relating to the preparation of Professional fee applications) in the
ordinary course of business and without application or notice to, or order of,
the Bankruptcy Court.
D.
Authorized Financing / Sale Process

As set forth in the Prepetition Lender Settlement Documents, until the
occurrence of a Sale Trigger Event, the Liquidation Agent’s duties and
authorities shall be limited to taking such actions as he determines in his sole
and absolute discretion to be necessary or appropriate (including consulting
with, directing, and overseeing Maple) for White Eagle to be prepared to launch
and implement the Sale Process. Subject to and consistent with the terms of the
Prepetition Lender Settlement Documents, if the Debtors fail to pay the Early
Payoff Amount to the Prepetition Agent on or before the occurrence of a Sale
Trigger Event, on the next Business Day, the Liquidation Agent shall have sole
power to act on behalf of the Debtors as provided in Article V.B(ii)
automatically and without further order or corporate action and shall take all
actions as he determines in his sole and absolute discretion as necessary or
appropriate to exercise his rights and perform his duties in accordance with the
terms set forth in the Prepetition Lender Settlement Documents.
Subject to and consistent with the terms of the Prepetition Lender Settlement
Documents, from and after the Effective Date through the occurrence of a Sale
Trigger Event, the Debtors may not sell or transfer any Collateral without
approval of the Bankruptcy Court; provided that, if the Debtors attempt to sell
any Collateral prior to the occurrence of a Sale Trigger Event for an amount
which is less than the Early Payoff Amount, the proceeds therefrom (after the
payment of any fees owed to Maple as a result of such sale, as applicable) shall
be paid to the Prepetition Agent to reduce the Allowed Prepetition Lender Claim
dollar for dollar (first in satisfaction of accrued and unpaid interest, fees,
costs, and expenses and, then, in satisfaction of principal); provided, further,
that the Lender Parties’ credit bid and objection rights are fully preserved
with respect to any such proposed sale or transfer. If any such sale or transfer
is approved by the Bankruptcy Court after notice and a hearing, the Debtors are
authorized, pursuant to section 1123(a) of the Bankruptcy Code and
notwithstanding any otherwise applicable nonbankruptcy law, to enter into and
consummate such transaction.
Subject to and consistent with the terms of the Prepetition Lender Settlement
Documents, after the occurrence of a Sale Trigger Event and notwithstanding any
applicable nonbankruptcy law, the Debtors, at the direction of the Liquidation
Agent based on the advice of Maple, may sell any or all of their Assets or
property (including the equity interests in White Eagle) without further notice
to or order of the Bankruptcy Court, act or action under applicable law,
regulation, order, or rule or the vote, consent, authorization or approval of
any Entity. The Lender Parties and Emergent shall each have the right to object
to any proposed sale of some or all of the Collateral pursuant to the Sale
Process by filing an objection to such sale with the Bankruptcy Court. So long
as the Lender Parties and Emergent receive at least seven (7) days’ notice of
the proposed sale of some or all of the Collateral pursuant to the Sale Process,
the filing of such an objection shall not stay any proposed sale. The burden
shall be on the objecting party to obtain expedited consideration of such
objection (to which any opposing party shall not unreasonably object). At the
hearing before the Bankruptcy Court to consider any such objection, the burden
shall be on the objecting party to prove that the sale does not satisfy the
requirements of section 363 of the Bankruptcy Code; provided that such objection
shall not challenge the adequacy of the Sale Process as contemplated by the
Prepetition Lender Settlement Documents. None of the filing, the pendency, nor
the determination of any such objection shall prevent or stay the Collateral
from being transferred to the Lender Parties on or promptly after the Outside
Closing Date pursuant to the Prepetition Lender Settlement Documents.
Subject to and consistent with the terms of the Prepetition Lender Settlement
Documents, from and after the Effective Date and notwithstanding any applicable
nonbankruptcy law, the Debtors and the Liquidation Agent, as applicable, shall
be and are authorized to execute and deliver any loan, financing, and ancillary
documents, and shall be and are authorized to execute, deliver, file, record and
issue any other notes, guarantees, deeds of trust, security agreements,
documents (including UCC financing statements), amendments to the foregoing, or
agreements in connection therewith, in each case without further notice to or
order of the Bankruptcy Court, act or action under applicable law, regulation,
order, or rule or the vote, consent, authorization or approval of any Entity;
provided that, as set forth in the Prepetition Lender Settlement Documents, the
Debtors may not incur any additional funded indebtedness after the Effective
Date and through the Consummation Date except to the extent the proceeds of
which shall be used simultaneously to pay the DIP Financing Claims and the
Prepetition Lender Secured Claim in full in Cash. Any holder of a lien or
security interest whose Claim is satisfied under this Plan, shall be required to
file terminations of any perfection instruments.
Except as otherwise provided in this Plan or the Confirmation Order, all Cash
necessary for the Debtors and the Reorganized Debtors to make payments required
pursuant to this Plan will be obtained pursuant to the DIP Financing Documents
and the Debtors and the Reorganized Debtors’ Cash balances, including Cash from
the receipt of Insurance Policy proceeds; provided that, notwithstanding
anything to the contrary herein, the Debtors shall remain subject to the DIP
Financing Documents for the use of Cash Collateral (including proceeds of DIP
Financing) through the Consummation Date, including the budget and permitted
variances and requirement to make adequate protection payments included in the
DIP Financing Documents through the Consummation Date. Cash payments to be made
pursuant to this Plan will be made by the Debtors or the Reorganized Debtors, as
applicable.
Subject to and consistent with the terms of the Prepetition Lender Settlement
Documents, from and after the Consummation Date and notwithstanding any
applicable nonbankruptcy law, the Reorganized Debtors, at the direction of
management, shall be and are authorized to execute and deliver any sale and
ancillary documents with respect to the Reorganized Debtors’ assets, and shall
be and are authorized to execute, deliver, file, record and issue any other
purchase agreements, bills of sale, assignment and transfer documents,
amendments to the foregoing, or agreements in connection therewith, in each case
without further notice to or order of the Bankruptcy Court, act or action under
applicable law, regulation, order, or rule or the vote, consent, authorization
or approval of any Entity, subject to the limitations set forth herein.
E.
Treatment of Vacant Classes

Any Claim or Equity Interest in a Class considered vacant under Article III.B of
this Plan shall receive no Plan Distribution.
F.
No Substantive Consolidation

This Plan does not provide for substantive consolidation of the Debtors. Each of
the Estates of the Debtors shall remain separate and distinct for all purposes
under this Plan, including for purposes of classifying and treating Claims under
this Plan.
G.
Release of Liens, Claims and Equity Interests

Except as otherwise provided in this Plan or in any contract, instrument,
release or other agreement or document entered into or delivered in connection
with this Plan and subject to and consistent with the terms of the Prepetition
Lender Settlement Documents, from and after the Effective Date and concurrently
with the applicable distributions made pursuant to this Plan, all Liens, Claims,
Equity Interests, mortgages, deeds of trust, or other security interests against
the property of the Estates (other than the Prepetition Lender Secured Claim,
the Prepetition Lender Lien, the DIP Financing Claims and the DIP Liens) will be
fully released, terminated, extinguished and discharged, in each case without
further notice to or order of the Bankruptcy Court, act or action under
applicable law, regulation, order, or rule or the vote, consent, authorization
or approval of any Entity. Subject to and consistent with the terms of the
Prepetition Lender Settlement Documents, any Entity holding such Liens or Equity
Interests extinguished pursuant to the prior sentence will, pursuant to section
1142 of the Bankruptcy Code, promptly execute and deliver to the Debtors or the
Reorganized Debtors, as applicable, such instruments of termination, release,
satisfaction and/or assignment (in recordable form) as may be reasonably
requested by the Debtors or the Reorganized Debtors, as applicable.
Solely as set forth in the Prepetition Lender Settlement Documents, the
Prepetition Lender Secured Claim, the Prepetition Lender Lien, the DIP Financing
Claims and the DIP Liens will be fully released, terminated, extinguished and
discharged, in each case (i) upon the payment in full in Cash of the Early
Payoff Amount or the Payoff Amount, as applicable, to the Prepetition Agent or
(ii) upon the transfer of all unsold Collateral to the Prepetition Agent or its
designee.
H.
Certificate of Incorporation and Bylaws

Subject to and consistent with the terms of the Prepetition Lender Settlement
Documents, the Debtors shall have executed the Amended Constituent Documents
(including the granting of duties and powers to the Liquidation Agent as set
forth in the Prepetition Lender Settlement Agreement).
After the Consummation Date, the Reorganized Debtors shall amend or restate the
Amended Constituent Documents to satisfy the provisions of this Plan and the
Bankruptcy Code and the Prepetition Lender Settlement Documents, and will (i)
include, among other things, pursuant to section 1123(a)(6) of the Bankruptcy
Code, a provision prohibiting the issuance of non-voting equity securities, but
only to the extent required by section 1123(a)(6) of the Bankruptcy Code, and
(ii) to the extent necessary or appropriate, include such provisions as may be
needed to effectuate and consummate this Plan (including the Prepetition Lender
Settlement Agreement) and the transactions contemplated herein.
I.
Management of Debtors

As of the Effective Date, subject to and consistent with the terms of the
Prepetition Lender Settlement Documents, the initial officers, directors, and
managers of the Debtors (except the Independent Manager as defined in the
Prepetition Loan Agreement who was removed pursuant to the Prepetition Lender
Settlement Order) will be the officers, directors, and managers of the Debtors
existing immediately prior to the Effective Date, subject to and consistent with
the terms of the Prepetition Lender Settlement Documents and will be compensated
on the same basis as existed immediately prior to the Effective Date. Each such
director, officer, and manager will serve from and after the Effective Date
pursuant to applicable law and the terms of the Amended Constituent Documents
and the other constituent and organizational documents of the Debtors.
J.
Company Action

Subject to and consistent with the terms of the Prepetition Lender Settlement
Documents, each of the Debtors, the Reorganized Debtors and the Liquidation
Agent, as applicable, may take any and all actions to execute, deliver, File or
record such contracts, instruments, releases and other agreements or documents
and take such actions as may be necessary or appropriate to effectuate and
implement the provisions of this Plan or the Prepetition Lender Settlement
Documents, as applicable, in the name of and on behalf of the Debtors or the
Reorganized Debtors, as applicable, and in each case without further notice to
or order of the Bankruptcy Court, act or action under applicable law,
regulation, order, or rule or any requirement of further action, vote or other
approval or authorization by the security holders, officers or directors of the
Debtors or the Reorganized Debtors, as applicable, or by any other Person
(except for those expressly required pursuant to this Plan or the Prepetition
Lender Settlement Documents).
Prior to, on or after the Effective Date (as appropriate), all matters provided
for pursuant to this Plan that would otherwise require approval of the
stockholders, directors, managers or members of any Debtor or any Affiliate
thereof (as of prior to the Effective Date) will be deemed to have been so
approved and will be in effect prior to, on or after the Effective Date (as
appropriate) pursuant to applicable law and without any requirement of further
action by the stockholders, directors, managers or members of such Debtors, or
the need for any approvals, authorizations, actions or consents of any Person.
Subject to and consistent with the terms of the Prepetition Lender Settlement
Documents, all matters provided for in this Plan involving the legal or
corporate structure of any Debtor or any Reorganized Debtor, as applicable, and
any legal or corporate action required by any Debtor or any Reorganized Debtor
as applicable, in connection with this Plan, will be deemed to have occurred and
will be in full force and effect in all respects, in each case without further
notice to or order of the Bankruptcy Court, act or action under applicable law,
regulation, order, or rule or any requirement of further action, vote or other
approval or authorization by the security holders, officers or directors of any
Debtor or any Reorganized Debtor, as applicable, or by any other Person. Subject
to and consistent with the terms of the Prepetition Lender Settlement Documents,
on the Effective Date, the appropriate officers of each Debtor and each
Reorganized Debtor, as applicable, as well as the Liquidation Agent, are
authorized to issue, execute, deliver, and consummate the transactions
contemplated by, the contracts, agreements, documents, guarantees, pledges,
consents, securities, certificates, resolutions and instruments contemplated by
or described in this Plan in the name of and on behalf of the Debtor and each
Reorganized Debtor, as applicable, in each case without further notice to or
order of the Bankruptcy Court, act or action under applicable law, regulation,
order, or rule or any requirement of further action, vote or other approval or
authorization by any Person. The secretary and any assistant secretary of each
Debtor and each Reorganized Debtor, as applicable, will be authorized to certify
or attest to any of the foregoing actions.
K.
Cancellation of Notes, Certificates and Instruments

Except for the purpose of evidencing a right to a distribution under this Plan
and except as otherwise set forth in this Plan (including the provisions
regarding assumption of Executory Contracts and the continued effectiveness of
the DIP Financing Documents) and subject to and consistent with the terms of the
Prepetition Lender Settlement Documents, on the Effective Date, all agreements,
instruments, Securities and other documents evidencing any prepetition Claim or
Equity Interest and any rights of any Holder in respect thereof shall be deemed
cancelled, discharged, and of no force or effect. The holders of or parties to
such cancelled instruments, Securities, and other documentation will have no
rights arising from or related to such instruments, Securities, or other
documentation or the cancellation thereof, except the rights provided for
pursuant to this Plan, and the obligations of the Debtors thereunder or in any
way related thereto will be fully released, terminated, extinguished and
discharged, in each case without further notice to or order of the Bankruptcy
Court, act or action under applicable law, regulation, order, or rule or any
requirement of further action, vote or other approval or authorization by any
Person. Notwithstanding such cancellation and discharge, the Prepetition Loan
Agreement shall continue in effect to the extent necessary to: (1) allow the
Prepetition Lender and the Prepetition Agent to receive Plan Distributions on
account of the Allowed Prepetition Lender Secured Claim and (2) allow the
Debtors and the Reorganized Debtors to make distributions pursuant to this Plan
and in accordance with the Prepetition Lender Settlement Documents.
L.
Cancellation of Existing Instruments Governing Security Interests

Subject to and consistent with the terms of the Prepetition Lender Settlement
Documents, upon payment or other satisfaction of an Allowed Other Secured Claim
or Allowed Prepetition Lender Secured Claim, or promptly thereafter, the Holder
of such Allowed Other Secured Claim or Allowed Prepetition Lender Secured Claim
shall deliver to the Debtors or Reorganized Debtors, as applicable, any
collateral or other property of a Debtor held by such Holder, together with any
termination statements, instruments of satisfaction, or releases of all security
interests with respect to its Allowed Other Secured Claim or Allowed Prepetition
Lender Secured Claim that may be reasonably required to terminate any related
financing statements, mortgages, mechanics’ or other statutory Liens, or lis
pendens, or similar interests or documents.
M.
Restructuring Transactions

Subject to and consistent with the terms of the Prepetition Lender Settlement
Documents, on the Effective Date or as soon as reasonably practicable
thereafter, the Debtors or Reorganized Debtors, as applicable, may take all
actions consistent with this Plan as may be necessary or appropriate to effect
any transaction described in, approved by, contemplated by, or necessary to
effectuate the Restructuring Transactions under and in connection with this
Plan.
N.
Plan Documents

The documents, if any, to be Filed as part of the Plan Documents, including any
amendments, restatements, supplements, or other modifications to such documents,
and any consents, waivers, or other deviations under or from any such documents,
shall be incorporated herein by this reference (including to the applicable
definitions in Article I hereof) and fully enforceable as if stated in full
herein.
ARTICLE VI.
TREATMENT OF EXECUTORY CONTRACTS
A.
Assumption of Executory Contracts

On the Effective Date, all Executory Contracts of the Debtors will be deemed
assumed in accordance with, and subject to, the provisions and requirements of
sections 365 and 1123 of the Bankruptcy Code, except for those Executory
Contracts (including, without limitation, employment agreements) that:
•
have previously expired or terminated pursuant to their own terms or by
agreement of the parties thereto; or

•
have been rejected by order of the Bankruptcy Court.

The Debtors do not have any Unexpired Leases. Without amending or altering any
prior order of the Bankruptcy Court approving the assumption or rejection of any
Executory Contract or Unexpired Lease, entry of the Confirmation Order by the
Bankruptcy Court will constitute approval of such assumptions pursuant to
sections 365(a) and 1123 of the Bankruptcy Code. To the extent any provision in
any Executory Contract assumed pursuant to this Plan restricts or prevents, or
purports to restrict or prevent, or is breached or deemed breached by, the
Debtors’ assumption of such Executory Contract, then such provision will be
deemed modified such that the transactions contemplated by this Plan will not
entitle the non-Debtor party thereto to terminate such Executory Contract or to
exercise any other default-related rights with respect thereto. Each Executory
Contract assumed pursuant to this Article of this Plan will revest in and be
fully enforceable by the Debtors and the Reorganized Debtors in accordance with
its terms, except as modified by the provisions of this Plan, any order of the
Bankruptcy Court authorizing and providing for its assumption, or applicable
law.
None of the Prepetition Lender Settlement Documents may be rejected by the
Debtors or the Non-Debtor Affiliates in the Chapter 11 Cases or any other
Insolvency or Liquidation Proceeding.
B.
Assignment of Executory Contracts

Executory Contracts may only be assigned by the Debtors prior to the
Consummation Date with the prior written consent of the Lender Parties. In the
event of an assignment of an Executory Contract, at least ten (10) days prior to
the Confirmation Hearing, the Debtors will serve upon counterparties to such
Executory Contracts a notice of the proposed assumption and assignment that
will: (a) list the applicable cure amount, if any; (b) identify the party to
which the Executory Contract will be assigned; (c) describe the procedures for
filing objections thereto; and (d) explain the process by which related disputes
will be resolved by the Bankruptcy Court; additionally, the Debtors will File
with the Bankruptcy Court a list of such Executory Contracts to be assigned and
the proposed cure amounts. Any applicable cure amounts will be satisfied,
pursuant to section 365(b)(1) of the Bankruptcy Code, by payment of the cure
amount in Cash on the Effective Date or on such other terms as the parties to
such Executory Contracts may otherwise agree.
Any objection by a counterparty to an Executory Contract to a proposed
assignment or any related cure amount must be Filed, served and actually
received by the Debtors at least three (3) Business Days prior to the
Confirmation Hearing. Any counterparty to an Executory Contract that fails to
object timely to the proposed assignment or cure amount will be deemed to have
consented to such assignment of its Executory Contract. The Confirmation Order
will constitute an order of the Bankruptcy Court approving any proposed
assignments of Executory Contracts pursuant to sections 365 and 1123 of the
Bankruptcy Code as of the Effective Date.
In the event of a dispute regarding (a) the amount of any cure payment, (b) the
ability of any assignee to provide “adequate assurance of future performance”
(within the meaning of section 365 of the Bankruptcy Code) under the Executory
Contract to be assigned or (c) any other matter pertaining to assignment, the
applicable cure payments required by section 365(b)(1) of the Bankruptcy Code
will be made following the entry of a Final Order or orders resolving the
dispute and approving the assignment. The Debtors, in their sole option, reserve
the right to reject such Executory Contract at any time in lieu of assuming and
assigning it.
C.
Cure of Defaults for Assumed Executory Contracts

Any monetary amounts by which any Executory Contract to be assumed hereunder is
in default shall be satisfied, under section 365(b)(1) of the Bankruptcy Code,
by the Debtors or Reorganized Debtors, as applicable, upon assumption thereof,
by payment of the default amount in Cash as and when due in the ordinary course
or on such other terms as the parties to such Executory Contracts may otherwise
agree. Any Claims arising under Executory Contracts between the Debtors and
their Affiliates shall be treated as Intercompany Claims under this Plan. The
Debtors may serve a notice on parties to Executory Contracts to be assumed
reflecting the Debtors’ intention to assume the Executory Contract in connection
with this Plan and setting forth the proposed cure amount (if any).
In the event of a dispute regarding (1) the amount of any payments to cure a
default, (2) the ability of the Debtors, the Reorganized Debtors or any assignee
to provide “adequate assurance of future performance” (within the meaning of
section 365 of the Bankruptcy Code) under the Executory Contract to be assumed
or (3) any other matter pertaining to assumption, the cure payments required by
section 365(b)(1) of the Bankruptcy Code will be made following the entry of a
Final Order or orders resolving the dispute and approving the assumption. The
Debtors or Reorganized Debtors, as applicable, in their sole option, reserve the
right to reject such Executory Contract at any time in lieu of assuming it.
D.
Assumption of Insurance Policies

Subject to and consistent with the terms of the Prepetition Lender Settlement
Documents, upon the Effective Date, the Debtors will assume all of the Insurance
Policies pursuant to section 365(a) of the Bankruptcy Code and all such
Insurance Policies shall vest in the Debtors. Unless previously effectuated by
separate order entered by the Bankruptcy Court, entry of the Confirmation Order
will constitute the Bankruptcy Court’s approval of the Debtors’ foregoing
assumption of each of the Insurance Policies and all such Insurance Policies
shall continue in full force and effect thereafter in accordance with their
respective terms. Notwithstanding anything to the contrary contained in this
Plan, confirmation of this Plan will not impair or otherwise modify any rights
of the Debtors or the Reorganized Debtors under the Insurance Policies.
E.
Indemnification Provisions

All indemnification provisions currently in place (whether in the by-laws,
certificate of incorporation, board resolutions, contracts, or otherwise) for
the directors, officers and managers of the Debtors who served in such capacity
as of the Petition Date with respect to or based upon any act or omission taken
or omitted in such capacities, for or on behalf of the Debtors, will be
Reinstated (or assumed, as the case may be), and will survive effectiveness of
this Plan. The Liquidation Agent shall be the beneficiary of any such indemnity
provisions or, to the extent such indemnity provisions are not applicable, a
separate indemnity agreement to be agreed by the Debtors and the Liquidation
Agent.  No such Reinstatement or assumption shall in any way extend the scope or
term of any indemnification provision beyond that contemplated in the underlying
contract or document as applicable.
ARTICLE VII.
PROVISIONS GOVERNING DISTRIBUTIONS
A.
Dates of Distributions

Subject to and consistent with the terms of the Prepetition Lender Settlement
Documents, and except as otherwise provided in this Plan, on the Effective Date
or as soon as reasonably practicable thereafter (or if a Claim is not an Allowed
Claim or Equity Interest on the Effective Date, on the date that such Claim or
Equity Interest becomes an Allowed Claim or Equity Interest, or as soon as
reasonably practicable thereafter), each Holder of an Allowed Claim or Equity
Interest against the Debtors shall receive the full amount of the distributions
that this Plan or the Prepetition Lender Settlement Documents, as applicable,
provides for Allowed Claims or Equity Interests in the applicable Class and in
the manner provided herein. In the event that any payment or act under this Plan
is required to be made or performed on a date that is not on a Business Day,
then the making of such payment or the performance of such act may be completed
on the next succeeding Business Day, but shall be deemed to have been completed
as of the required date. If and to the extent there are Disputed Claims or
Equity Interests, distributions on account of any such Disputed Claims or Equity
Interests shall be made pursuant to the provisions provided in this Plan. Except
as otherwise provided in this Plan or the Prepetition Lender Settlement
Documents, Holders of Claims and Equity Interests shall not be entitled to
interest, dividends or accruals on the distributions provided for therein,
regardless of whether distributions are delivered on or at any time after the
Effective Date.
Upon the Effective Date, all Claims and Equity Interests against the Debtors
shall be deemed fixed and adjusted pursuant to this Plan and the Debtors shall
have no liability on account of any Claims or Equity Interests except as set
forth in this Plan and in the Confirmation Order. Subject to and consistent with
the terms of the Prepetition Lender Settlement Documents, all payments and all
distributions made by the Distribution Agent under this Plan shall be in full
and final satisfaction, settlement and release of all Claims and Equity
Interests against the Debtors and the Reorganized Debtors.
At the close of business on the Distribution Record Date, the transfer ledgers
for the Claims against the Debtors and the Equity Interests in the Debtors shall
be closed, and there shall be no further changes in the record holders of such
Claims and Equity Interests. The Debtors, the Reorganized Debtors, and the
Distribution Agent, and each of their respective agents, successors, and assigns
shall have no obligation to recognize the transfer of any Claims against the
Debtors or Equity Interests in the Debtors occurring after the Distribution
Record Date and shall be entitled instead to recognize and deal for all purposes
hereunder with only those record holders stated on the transfer ledgers as of
the close of business on the Distribution Record Date irrespective of the number
of distributions to be made under this Plan to such Persons or the date of such
distributions.
B.
Distribution Agent

Subject to and consistent with the terms of the Prepetition Lender Settlement
Documents, and except as provided herein, all distributions under this Plan
shall be made by the Debtors or the Reorganized Debtors, as applicable, as
Distribution Agent, or by such other Entity designated by the Debtors or the
Reorganized Debtors, as applicable, as a Distribution Agent on the Effective
Date or thereafter. The Debtors or the Reorganized Debtors, as applicable, or
such other Entity designated by the Debtors or the Reorganized Debtors, as
applicable, to be the Distribution Agent, shall not be required to give any bond
or surety or other security for the performance of such Distribution Agent’s
duties unless otherwise ordered by the Bankruptcy Court.
Subject to and consistent with the terms of the Prepetition Lender Settlement
Documents, the Distribution Agent shall be empowered to (a) effect all actions
and execute all agreements, instruments, and other documents necessary to
perform its duties under this Plan; (b) make all distributions contemplated
hereby; (c) employ professionals to represent it with respect to its
responsibilities; and (d) exercise such other powers as may be vested in the
Distribution Agent by order of the Bankruptcy Court, pursuant to this Plan, or
as deemed by the Distribution Agent to be necessary and proper to implement the
provisions hereof.
None of the Debtors, the Reorganized Debtors, or any Distribution Agent shall
have any obligation to make a particular distribution to a specific Holder of an
Allowed Claim if such Holder is also the Holder of a Disputed Claim.
C.
Disputed Claims Reserve

Prior to, or concurrently with, the occurrence of the Consummation Date, if the
Debtors have paid in full the Early Payoff Amount or the Payoff Amount to the
Prepetition Agent, the Debtors shall establish, fund, and maintain a reserve in
an amount determined by the Debtors in good faith to be sufficient to pay all
Disputed Claims and accrued and unpaid Administrative Expense Claims and
Professional Fee Claims (the “Disputed Claims Reserve”). Any payments to be made
under this Plan after the Consummation Date shall be paid from the Disputed
Claims Reserve. Upon the resolution of all Disputed Claims, Administrative
Expense Claims Filed by the applicable Administrative Expense Claims Bar Date,
and Professional Fee Claims Filed by the Professional Fee Claims Bar Date, funds
remaining in the Disputed Claims Reserve shall be remitted to the Reorganized
Debtors.
If unsold Collateral is transferred to the Prepetition Agent (or its designee)
pursuant to the terms of the Prepetition Lender Settlement Documents, (i) the
Debtors and the Lender Parties shall determine in good faith an amount
sufficient to pay all Disputed Claims and accrued and unpaid Administrative
Expense Claims and Professional Fee Claims (and if no such agreement can be
reached, the Bankruptcy Court shall determine the appropriate amount) and such
amount shall not be transferred to the Prepetition Agent (or its designee) but,
rather, shall be deposited in the Disputed Claims Reserve, (ii) the Disputed
Claims Reserve shall be under the control of, and managed by, an independent
third party mutually agreeable to the Debtors and the Lender Parties or, if no
such agreement can be reached, selected by the Bankruptcy Court, (iii) the
Lender Parties shall be granted a Lien over the Disputed Claims Reserve (which
Lien shall be subordinate to the interests of the holders of Disputed Claims and
accrued and unpaid Administrative Expense Claims and Professional Fee Claims
until such Claims are paid in full or Disallowed), and (iv) upon the resolution
of all Disputed Claims, Administrative Expense Claims Filed by the
Administrative Expense Claims Bar Date, and Professional Fee Claims Filed by the
Professional Fee Claims Bar Date, funds remaining in the Disputed Claims Reserve
shall be remitted to the Prepetition Agent (or its designee).
Upon the funding of the Disputed Claims Reserve, the Debtors shall notify the
United States Trustee of the amount funded.
D.
Cash Distributions

Distributions of Cash may be made by wire transfer from a domestic bank, except
that Cash payments made to foreign creditors may be made in such funds and by
such means as are necessary or customary in a particular foreign jurisdiction.
E.
Rounding of Payments

Whenever this Plan would otherwise call for, with respect to a particular
Person, payment of a fraction of a dollar, the actual payment or distribution
shall reflect a rounding of such fraction to the nearest whole dollar (up or
down), with half dollars being rounded down. To the extent that Cash to be
distributed under this Plan remains undistributed as a result of the
aforementioned rounding, such Cash or stock shall be treated as “Unclaimed
Property” under this Plan.
F.
De Minimis Distribution

Except as to any Allowed Claim that is Unimpaired under this Plan, none of the
Debtors, the Reorganized Debtors, or the Distribution Agent shall have any
obligation to make any Plan Distributions with a value of less than $100, unless
a written request therefor is received by the Distribution Agent from the
relevant recipient at the addresses set forth in Article XIII.J hereof within
120 days after the later of the (i) Effective Date and (ii) the date such Claim
becomes an Allowed Claim. De minimis distributions for which no such request is
timely received shall revert to the Debtors or the Reorganized Debtors, as
applicable. Upon such reversion, the relevant Allowed Claim (and any Claim on
account of missed distributions) shall be automatically deemed satisfied,
discharged and forever barred, notwithstanding any federal or state escheat laws
to the contrary.
G.
Distributions on Account of Claims Allowed After the Effective Date

Except as otherwise agreed by the Holder of a particular Claim or as provided in
this Plan, all distributions shall be made pursuant to the terms of this Plan
and the Confirmation Order. Except as otherwise provided in this Plan,
distributions to any Holder of an Allowed Claim shall be allocated first to the
principal amount of any such Allowed Claim, as determined for U.S. federal
income tax purposes and then, to the extent the consideration exceeds such
amount, to the remainder of such Claim comprising accrued but unpaid interest,
if any (but solely to the extent that interest is an allowable portion of such
Allowed Claim).
H.
General Distribution Procedures

Subject to and consistent with the terms of the Prepetition Lender Settlement
Documents, the Debtors or the Reorganized Debtors, as applicable, or any other
duly appointed Distribution Agent, shall make all distributions of Cash or other
property required under this Plan, unless this Plan specifically provides
otherwise. All Cash and other property held by the Debtors or the Reorganized
Debtors, as applicable, for distribution under this Plan shall not be subject to
any claim by any Person, except as provided under this Plan, the DIP Financing
Documents, and the Prepetition Lender Settlement Documents.
I.
Address for Delivery of Distributions

Distributions to Holders of Allowed Claims, to the extent provided for under
this Plan, shall be made (1) at the address set forth on any Proofs of Claim
Filed by such Holders (to the extent such Proofs of Claim are Filed in the
Chapter 11 Cases), (2) at the addresses set forth in any written notices of
address change delivered to the Debtors, or (3) at the addresses in the Debtors’
books and records.
J.
Undeliverable Distributions and Unclaimed Property

If the distribution to the Holder of any Allowed Claim is returned to the
Debtors or the Reorganized Debtors as undeliverable, no further distribution
shall be made to such Holder, and the Debtors and the Reorganized Debtors shall
have no obligation to make any further distribution to the Holder, unless and
until the Debtors or the Reorganized Debtors are notified in writing of such
Holder’s then current address.
Any Entity that fails to claim any Cash within one (1) year from the date upon
which a distribution is first made to such Entity shall forfeit all rights to
any distribution under this Plan. Entities that fail to claim Cash shall forfeit
their rights thereto and shall have no claim whatsoever against the Debtors or
the Reorganized Debtors or against any Holder of an Allowed Claim to whom
distributions are made by the Debtors or the Reorganized Debtors.
K.
Withholding Taxes

In connection with this Plan, to the extent applicable, the Debtors and the
Reorganized Debtors shall comply with all tax withholding and reporting
requirements imposed on them by any Governmental Unit, and all distributions
made pursuant to this Plan shall be subject to such withholding and reporting
requirements. The Debtors and the Reorganized Debtors shall be entitled to
deduct any U.S. federal, state or local withholding taxes from any Cash payments
made with respect to Allowed Claims, as appropriate. As a condition to receiving
any distribution under this Plan, the Debtors and the Reorganized Debtors may
require that the Holder of an Allowed Claim entitled to receive a distribution
pursuant to this Plan provide such Holder’s taxpayer identification number and
such other information and certification as may be deemed necessary for the
Debtors or the Reorganized Debtors to comply with applicable tax reporting and
withholding laws. Any amounts withheld pursuant hereto shall be deemed to have
been distributed to and received by the applicable recipient for all purposes of
this Plan.
L.
Setoffs

Subject to and consistent with the terms of the Prepetition Lender Settlement
Documents, the Debtors and the Reorganized Debtors may, to the extent permitted
under applicable law, set off against any Allowed Claim (other than the
Prepetition Lender Secured Claim or the DIP Financing Claims) and any
distributions to be made pursuant to this Plan on account of such Allowed Claim,
the claims, rights and causes of action of any nature that the Debtors or the
Reorganized Debtors may hold against the Holder of such Allowed Claim that are
not otherwise waived, released or compromised in accordance with this Plan;
provided, however, that neither such a setoff nor the allowance of any Claim
hereunder shall constitute a waiver or release by the Debtors or the Reorganized
Debtors of any such claims, rights and causes of action that the Debtors or the
Reorganized Debtors possesses against such Holder. Any Holder of an Allowed
Claim subject to such setoff reserves the right to challenge any such setoff in
the Bankruptcy Court or any other court with jurisdiction with respect to such
challenge.
M.
Surrender of Cancelled Instruments or Securities

As a condition precedent to receiving any distribution pursuant to this Plan on
account of an Allowed Claim evidenced by negotiable instruments, securities, or
notes canceled pursuant to Article V of this Plan, the Holder of such Claim will
tender the applicable negotiable instruments, securities, or notes evidencing
such Claim (or a sworn affidavit identifying the negotiable instruments,
securities, or notes formerly held by such Holder and certifying that they have
been lost), to the Debtors or the Reorganized Debtors, as applicable, or another
applicable Distribution Agent unless waived in writing by the Debtors or the
Reorganized Debtors, as applicable.
N.
Lost, Stolen, Mutilated or Destroyed Securities

In addition to any requirements under any applicable agreement and applicable
law, any Holder of a Claim or Equity Interest evidenced by a security or note
that has been lost, stolen, mutilated, or destroyed will, in lieu of
surrendering such security or note to the extent required by this Plan, deliver
to the Debtors or the Reorganized Debtors, as applicable, and other applicable
Distribution Agent: (x) evidence reasonably satisfactory to the Debtors or the
Reorganized Debtors, as applicable, and other applicable Distribution Agent of
such loss, theft, mutilation, or destruction; and (y) such security or indemnity
as may be required by the Debtors or the Reorganized Debtors, as applicable, and
other applicable Distribution Agent to hold such party harmless from any
damages, liabilities, or costs incurred in treating such individual as a Holder
of an Allowed Claim. Upon compliance with Article VII.M of this Plan as
determined by the Debtors or Reorganized Debtors, as applicable, by a Holder of
a Claim evidenced by a security or note, such Holder will, for all purposes
under this Plan, be deemed to have surrendered such security or note to the
Debtors or the Reorganized Debtors, as applicable, and other applicable
Distribution Agent.
ARTICLE VIII.
PROCEDURES FOR RESOLVING CONTINGENT,
UNLIQUIDATED AND DISPUTED CLAIMS
A.
Filing of Proofs of Claim

Each Holder of a Claim shall be required to File a Proof of Claim on or prior to
the applicable Bar Date, unless such Claim appears in the Schedules and is not
listed as disputed, contingent, or unliquidated, or such Claim has otherwise
been Allowed or paid. Unless disputed by the Holder of a Claim (including by
filing a Proof of Claim in a higher amount or different classification or
priority than as set forth in the Schedules), the amount set forth in the
Schedules, subject to any limitations on allowance imposed by section 502 of the
Bankruptcy Code, shall constitute the Allowed amount of such Holder’s Claim. The
Prepetition Lenders have an Allowed Claim as set forth in the Prepetition Lender
Settlement Documents and this Plan and, therefore, do not need to File a Proof
of Claim.
B.
Disputed Claims

The Debtors shall not seek to resolve or settle any Disputed Claim with respect
to any of White Eagle’s life insurance policies for an amount that represents a
reduction greater than the lesser of (i) $2 million of the face amount of such
policy or (ii) 20% of the face amount of such policy without the prior written
consent of the Lender Parties (not to be unreasonably withheld).
Other than as set forth in the preceding paragraph, following the Effective
Date, (i) each of the Debtors or the Reorganized Debtors, as applicable, and the
Lender Parties may, in their discretion, File with the Bankruptcy Court an
objection to the allowance of any Disputed Claim or any other appropriate motion
or adversary proceeding with respect thereto. All such objections shall be
litigated to Final Order, provided, however, that the Debtors or the Reorganized
Debtors, as applicable, may compromise, settle, withdraw or resolve any
objections to Claims without further order of the Bankruptcy Court but, with
respect to asserted Claims in excess of $1,000,000, only with the prior written
consent of the Lender Parties and (ii) unless otherwise provided in the
Confirmation Order, the Debtors or the Reorganized Debtors, as applicable, are
authorized to settle, or withdraw any objections to, any Disputed Claim
following the Effective Date without further notice to creditors (other than the
creditor holding such Disputed Claim) or authorization of the Bankruptcy Court
but, with respect to asserted Claims in excess of $1,000,000, only with the
prior written consent of the Lender Parties, in which event such Claim shall be
deemed to be an Allowed Claim in the amount compromised for purposes of this
Plan.
Under no circumstances will any distributions be made on account of any Claim
that is not an Allowed Claim.
C.
Procedures Regarding Disputed Claims

No payment or other distribution or treatment shall be made on account of a
Disputed Claim, even if a portion of the Claim is not disputed, unless and until
such Disputed Claim becomes an Allowed Claim and the amount of such Allowed
Claim is determined by order of the Bankruptcy Court or by stipulation between
the Debtors and the Holder of the Claim.
D.
Allowance of Claims and Equity Interests

Following the date on which a Disputed Claim becomes an Allowed Claim after the
Distribution Date, the Debtors or the Reorganized Debtors, as applicable, shall
pay directly to the Holder of such Allowed Claim the amount provided for under
this Plan, as applicable, and in accordance therewith.
The Equity Interests in the Debtors existing as of the Petition Date are deemed
Allowed.
1.    Allowance of Claims
After the Consummation Date and subject to the other provisions of this Plan and
the Prepetition Lender Settlement Documents, the Reorganized Debtors will have
and will retain any and all rights and defenses under bankruptcy or
nonbankruptcy law that the Debtors had with respect to any Claim. Except as
expressly provided in this Plan or in any order entered in the Chapter 11 Cases
prior to the Effective Date (including, without limitation, the Confirmation
Order), no Claim will become an Allowed Claim unless and until such Claim is
deemed Allowed under this Plan or the Bankruptcy Code or the Bankruptcy Court
has entered an order, including, without limitation, the Confirmation Order, in
the Chapter 11 Cases allowing such Claim. As set forth in Section III.E.3 hereof
and the Prepetition Lender Settlement Documents, the Prepetition Lender Secured
Claim is Allowed.
2.    Estimation
Subject to the other provisions of this Plan and the Prepetition Lender
Settlement Documents, the Debtors, prior to the Consummation Date, and the
Reorganized Debtors, after the Consummation Date, may, at any time, request that
the Bankruptcy Court estimate (a) any Disputed Claim pursuant to applicable law
and (b) any contingent or unliquidated Claim pursuant to applicable law,
including, without limitation, section 502(c) of the Bankruptcy Code, and the
Bankruptcy Court will retain jurisdiction under 28 U.S.C. §§ 157 and 1334 to
estimate any Disputed Claim, contingent Claim or unliquidated Claim, including
during the litigation concerning any objection to any Claim or during the
pendency of any appeal relating to any such objection. All of the aforementioned
objection, estimation and resolution procedures are cumulative and not exclusive
of one another. Claims may be estimated and subsequently compromised, settled,
withdrawn or resolved by any mechanism approved by the Bankruptcy Court. The
rights and objections of all parties are reserved in connection with any such
estimation proceeding. The Prepetition Lender Secured Claim and the DIP
Financing Claim are Allowed and not Disputed and, therefore, the Prepetition
Lender Secured Claim and the DIP Financing Claim are not (and shall not be)
subject to estimation (whether by the Debtors, the Reorganized Debtors, or any
other Person).
ARTICLE IX.
EFFECTIVENESS OF THIS PLAN
A.
Conditions Precedent to the Effective Date

The Effective Date of this Plan will be conditioned upon the satisfaction or
waiver by the Debtors and the Lender Parties pursuant to the provisions of
Article IX.B of this Plan of the following:
•
The Bankruptcy Court shall have approved the Prepetition Lender Settlement
Agreement and shall have entered the Prepetition Lender Settlement Order, which
shall be a Final Order.

•
The Bankruptcy Court shall have entered an order in form and in substance
satisfactory to the Debtors and the Lender Parties approving the Disclosure
Statement with respect to this Plan as containing adequate information within
the meaning of section 1125 of the Bankruptcy Code and confirming this Plan.

•
This Plan and the Plan Documents and all schedules, documents, supplements and
exhibits to this Plan shall have been Filed in form and substance acceptable to
the Debtors and the Lender Parties.

•
The Confirmation Order shall have been entered, shall be a Final Order, and
shall be in form and substance acceptable to the Debtors and the Lender Parties.
The Confirmation Order shall provide that, among other things, (a) the Debtors,
the Reorganized Debtors, or the Liquidation Agent, on behalf of the Debtors, as
appropriate, are authorized to take all actions necessary or appropriate to
effectuate and consummate this Plan and the Restructuring Transactions,
including, without limitation, (i) entering into, implementing, effectuating,
and consummating the contracts, instruments, releases, and other agreements or
documents created in connection with or described in this Plan and the
Prepetition Lender Settlement Documents, (ii) making all distributions and
issuances as required under this Plan; and (iii) entering into any transactions
as set forth in the Plan Documents, including the Prepetition Lender Settlement
Documents; (b) the provisions of the Confirmation Order, this Plan, and the
Prepetition Lender Settlement Documents are nonseverable and mutually dependent;
(c) the implementation of this Plan in accordance with its terms is authorized;
(d) pursuant to section 1146 of the Bankruptcy Code, the delivery of any deed or
other instrument or transfer order, in furtherance of, or in connection with
this Plan, including any deeds, bills of sale, or assignments executed in
connection with any disposition or transfer of Assets contemplated under this
Plan, shall not be subject to any Stamp or Similar Tax; (e) the vesting of the
Debtors’ Assets and property in the Debtors as of the Effective Date free and
clear of liens and claims to the fullest extent permissible under applicable law
pursuant to section 1141(c) of the Bankruptcy Code except with respect to such
Liens, Claims, charges and other encumbrances that are specifically preserved
under this Plan upon the Effective Date (including the Prepetition Lender
Secured Claim, the Prepetition Lender Lien, the DIP Financing Claim, and the DIP
Liens); (f) the Debtors and the Non-Debtor Affiliates shall comply with the
Prepetition Lender Settlement Documents and shall not take any actions in
contravention thereof; (g) from and after a Sale Trigger Event, any sale or
transfer of the Debtors’ Assets and property (including the equity interests in
White Eagle) may be effectuated by the Debtors, at the direction of the
Liquidation Agent (based on the advice of Maple) without any further notice to
or order of the Bankruptcy Court, act or action under applicable law,
regulation, order, or rule or the vote, consent, authorization or approval of
any Entity, (h) the Debtors may not make any payments or other transfers of Cash
that are not specifically identified in the budget included in the DIP Financing
Documents, subject to permitted variances; (i) no Entity may seek to reject the
Prepetition Lender Settlement Agreement or this Plan under section 365 of the
Bankruptcy Code (or otherwise) in the Chapter 11 Cases or any other Insolvency
or Liquidation Proceeding; (j) notwithstanding the occurrence of the Effective
Date, until the Consummation Date, the DIP Financing Documents shall remain in
full force and effect and the Debtors shall remain obligated to comply
therewith; and (k) the Debtors may not file another case under the Bankruptcy
Code or any other Insolvency or Liquidation Proceeding prior to the Consummation
Date.

•
All documents and agreements necessary to implement this Plan, including without
limitation, the Prepetition Lender Settlement Documents, in each case in form
and substance acceptable to the Debtors and the Prepetition Agent, shall have
(a) been tendered for delivery, and (b) been effected by, executed by, or
otherwise deemed binding upon, all Entities party thereto and shall be in full
force and effect. All conditions precedent to such documents and agreements
shall have been satisfied or waived pursuant to the terms of such documents or
agreements.

•
All authorizations, consents, actions, documents, approvals (including any
governmental approvals), certificates and agreements necessary to implement this
Plan or the Prepetition Lender Settlement Documents, including, without
limitation, the Amended Constituent Documents, shall have been obtained,
effected or executed and delivered to the required parties and, to the extent
required, filed with the applicable governmental units in accordance with
applicable laws and any applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority that would
restrain or prevent effectiveness or consummation of the Restructuring.

B.
Waiver of Conditions

The conditions to effectiveness of this Plan set forth in this Article IX (other
than that the Confirmation Order shall have been entered) may be waived by the
mutual agreement of the Debtors and the Prepetition Agent without notice, leave
or order of the Bankruptcy Court or any formal action other than proceeding to
confirm or effectuate this Plan.  The failure to satisfy or waive a condition to
the Effective Date may be asserted by the Debtors, the Reorganized Debtors, or
the Prepetition Agent regardless of the circumstances giving rise to the failure
of such condition to be satisfied.  The failure of the Debtors, the Reorganized
Debtors, or the Prepetition Agent to exercise any of the foregoing rights will
not be deemed a waiver of any other rights, and each right will be deemed an
ongoing right that may be asserted at any time.
C.
Effect of Non-Occurrence of Conditions to Effectiveness

If the Effective Date of this Plan does not occur within ten (10) calendar days
of entry of the Confirmation Order (unless extended by agreement of the Lender
Parties), this Plan will be null and void in all respects and nothing contained
in this Plan or the Disclosure Statement will: (a) constitute a waiver or
release of any claims by or Claims against or Equity Interests in the Debtors;
(b) prejudice in any manner the rights of the Debtors, the Prepetition Agent,
the Prepetition Lender, any other Holders or any other Entity; (c) constitute an
Allowance of any Claim or Equity Interest; provided that the Prepetition Lender
Secured Claim shall be an Allowed Claim as set forth in the Prepetition Lender
Settlement Documents; or (d) constitute an admission, acknowledgment, offer or
undertaking by the Debtors, the Prepetition Agent, the Prepetition Lender, any
other Holders or any other Entity in any respect.
D.
Consummation of this Plan

Following the Effective Date, this Plan shall be “substantially consummated”
pursuant to section 1101 of the Bankruptcy Code and the Consummation Date shall
be deemed to occur, in each case solely on (and not before) the date on which
the Prepetition Lender Secured Claim and the DIP Financing Claims have been
satisfied in full consistent with the terms of this Plan and the Prepetition
Lender Settlement Documents, either by (i) the payment in full in Cash of the
Early Payoff Amount or the Payoff Amount, as applicable, or (ii) the transfer of
all unsold Collateral to the Prepetition Agent on or after the Outside Closing
Date in accordance with the Prepetition Lender Settlement Documents. Until the
Consummation Date, the Debtors shall not be permitted to emerge from, or seek to
close, the Chapter 11 Cases. Notwithstanding the occurrence of the Effective
Date, until the Consummation Date, the DIP Financing Documents shall remain in
full force and effect and the Debtors shall remain obligated to comply therewith
(including with respect to any budget (subject to permitted variances) and
adequate protection payments required thereunder), in each case subject to the
terms of the DIP Financing Documents. The Prepetition Lender Settlement
Documents shall remain in full force and effect regardless of the occurrence of
the Effective Date or the Consummation Date. The Debtors may not file another
case under the Bankruptcy Code or any other Insolvency or Liquidation Proceeding
prior to the Consummation Date.
ARTICLE X.
RELEASE, INJUNCTION AND RELATED PROVISIONS
A.
General

Notwithstanding anything contained in this Plan to the contrary, the allowance,
classification and treatment of all Allowed Claims and Equity Interests and
their respective distributions and treatments under this Plan shall take into
account the relative priority and rights of the Claims and the Equity Interests
in each Class in connection with any contractual, legal and equitable
subordination rights relating thereto whether arising under general principles
of equitable subordination, section 510 of the Bankruptcy Code, or otherwise.
Subject to and consistent with the terms of the Prepetition Lender Settlement
Agreement and the Prepetition Lender Settlement Order, and in accordance with
the provisions of this Plan and pursuant to section 363 of the Bankruptcy Code,
without any further notice to or action, order or approval of the Bankruptcy
Court, after the Consummation Date (1) the Reorganized Debtors may compromise
and settle Claims against them and (2) the Reorganized Debtors may compromise
and settle Causes of Action against other Entities.
B.
Release by Debtors

Effective as of the Effective Date, for good and valuable consideration provided
by each of the Released Parties, the adequacy of which is hereby acknowledged
and confirmed, the Releasing Debtor Parties shall be deemed to have
conclusively, absolutely, unconditionally, irrevocably, and forever provided a
full discharge, waiver and release to the Released Parties (and each such
Released Party so released shall be deemed forever released, waived and
discharged by the Releasing Debtor Parties) and their respective properties from
any and all Claims, interests, Causes of Action, litigation claims and any other
debts, accounts, offsets, liens, obligations, indemnities, guaranties, powers,
privileges, licenses, franchise, demands, rights, defenses, suits,
controversies, damages, actions, judgments, losses, remedies and liabilities
whatsoever, including any derivative claims, whether known or unknown, foreseen
or unforeseen, existing as of the Effective Date or thereafter arising, in law,
at equity, whether absolute, inchoate, or contingent; whether determined or
undetermined, proven or unproven; whether held individually, jointly, or jointly
and severally; whether arising indirectly, derivatively, or by way of any legal
or equitable right of subrogation, contribution, indemnity, estoppel,
marshalling of assets, or otherwise; whether for compensation, relief,
protection, punishment, or any other remedy of result of any kind, character, or
nature; whether based upon any intentional or negligent conduct, strict
liability, or upon any other grounds or upon any other theory whatsoever;
whether asserted or subject to assertion by complaint, cross-complaint,
counterclaim, affirmative defense, or other pleadings, by motion, by notice, or
otherwise; whether asserted or subject to assertion in any jurisdiction, in any
court or other forum, or with any federal, state, county, municipal, or other
governmental authority, agency, or official; whether arising at law, in equity,
or otherwise, including the Adversary Proceeding (and the related complaint and
amended complaint and LNV’s motion to dismiss) and the Estimation Motion;
whether for tort, contract, or otherwise, based in whole or in part upon any act
or omission, transaction, or other occurrence or circumstances existing or
taking place prior to or on the Effective Date arising from or related in any
way in whole or in part to the Debtors, the Chapter 11 Cases, the Disclosure
Statement or this Plan that such Releasing Debtor Parties or their Affiliates
would have been legally entitled to assert in their own right (whether
individually or collectively) or that any Holder of a Claim or Equity interest
or other Entity would have been legally entitled to assert for or on behalf of
the Debtors, their estates or the Reorganized Debtors (whether directly or
derivatively) against any of the Released Parties; provided, however, that the
foregoing provisions of this release shall not operate to waive or release
(i) any Causes of Action expressly set forth in and preserved by this Plan, the
Prepetition Lender Settlement Agreement, the Prepetition Lender Settlement
Order, or the Plan Documents; (ii) any Causes of Action arising from fraud,
gross negligence, or willful misconduct as determined by Final Order of the
Bankruptcy Court or any other court of competent jurisdiction; (iii) the rights
of such Releasing Debtor party to enforce this Plan, the Prepetition Lender
Settlement Agreement, the Prepetition Lender Settlement Order, and the
contracts, instruments, releases, and other agreements or documents delivered
under or in connection with this Plan, the Prepetition Lender Settlement
Agreement, the Prepetition Lender Settlement Order, or assumed pursuant to this
Plan or assumed pursuant to Final Order of the Bankruptcy Court; and/or (iv) any
post-Effective Date obligations of any party or Entity under this Plan, the
Prepetition Lender Settlement Agreement, the Prepetition Lender Settlement
Order, any of the restructuring transactions, or any document, instrument or
agreement (including those set forth in the Plan Documents) executed to
implement this Plan. The foregoing release shall be effective as of the
Effective Date without further notice to or order of the Bankruptcy Court, act
or action under applicable law, regulation, order, or rule or the vote, consent,
authorization or approval of any person. Notwithstanding the foregoing, the
Debtors are not releasing the Debtors (but they are releasing the related
persons to the Debtors pursuant to this paragraph).
C.
Release by Holders of Claims and Equity Interests

Effective as of the Effective Date, for good and valuable consideration, the
adequacy of which is hereby confirmed, including, without limitation, the
service of the Released Parties to facilitate the reorganization of the Debtors
and the implementation of the restructuring and the restructuring transactions,
and except as otherwise provided in this Plan or in the Confirmation Order, the
Released Parties shall be deemed conclusively, absolutely, unconditionally,
irrevocably, and forever released and discharged by the Releasing Parties, from
any and all Claims, interests, Causes of Action, litigation claims and any other
debts, accounts, offsets, liens, obligations, indemnities, guaranties, powers,
privileges, licenses, franchise, demands, rights, defenses, suits,
controversies, damages, actions, judgments, losses, remedies and liabilities
whatsoever, whether known or unknown, foreseen or unforeseen, existing as of the
Effective Date or thereafter arising, in law, at equity, whether absolute,
inchoate, or contingent; whether determined or undetermined, proven or unproven;
whether held individually, jointly, or jointly and severally; whether arising
indirectly, derivatively, or by way of any legal or equitable right of
subrogation, contribution, indemnity, estoppel, marshalling of assets, or
otherwise; whether for compensation, relief, protection, punishment, or any
other remedy of result of any kind, character, or nature; whether based upon any
intentional or negligent conduct, strict liability, or upon any other grounds or
upon any other theory whatsoever; whether asserted or subject to assertion by
complaint, cross-complaint, counterclaim, affirmative defense, or other
pleadings, by motion, by notice, or otherwise; whether asserted or subject to
assertion in any jurisdiction, in any court or other forum, or with any federal,
state, county, municipal, or other governmental authority, agency, or official;
whether arising at law, in equity, or otherwise, including the Adversary
Proceeding (and the related complaint and amended complaint and LNV’s motion to
dismiss) and the Estimation Motion; whether for tort, contract, or otherwise,
based in whole or in part upon any act or omission, transaction, or other
occurrence or circumstances existing or taking place prior to or on the
Effective Date arising from or related in any way in whole or in part to the
Debtors, the Chapter 11 Cases, the subject matter of, or the transactions or
events giving rise to, any claim or interest that is treated in this Plan, the
restructuring, the restructuring of any claim or equity interest before or
during the Chapter 11 Cases, the restructuring transactions, the negotiation,
formulation, or preparation of the Disclosure Statement, this Plan, the
Prepetition Lender Settlement Agreement, the Prepetition Lender Settlement
Order, and related agreements, instruments, and other documents (including the
Plan Documents), or any other act or omission that such Releasing Debtor Parties
or their Affiliates would have been legally entitled to assert (whether
individually or collectively) or that any Holder of a Claim or Equity interest
or other Entity would have been legally entitled to assert for or on behalf of
the Debtors, their estates or the Reorganized Debtors (whether directly or
derivatively) against any of the Released Parties; provided, however, that the
foregoing provisions of this release shall not operate to waive or release (i)
any causes of action arising from fraud, gross negligence, or willful misconduct
as determined by Final Order of the Bankruptcy Court or any other court of
competent jurisdiction; (ii) the rights of such Releasing Party to enforce this
Plan, the Prepetition Lender Settlement Agreement, the Prepetition Lender
Settlement Order, and the contracts, instruments, releases, and other agreements
or documents delivered under or in connection with this Plan or assumed pursuant
to this Plan or assumed pursuant to Final Order of the Bankruptcy Court; and/or
(iii) any post-Effective Date obligations of any party or Entity under this
Plan, the Prepetition Lender Settlement Agreement, the Prepetition Lender
Settlement Order, any of the Restructuring Transactions, or any document,
instrument or agreement (including those set forth in the Plan Documents)
executed to implement this Plan. The foregoing release shall be effective as of
the Effective Date without further notice to or order of the Bankruptcy Court,
act or action under applicable law, regulation, order, or rule or the vote,
consent, authorization or approval of any person.
D.
Discharge of Claims

To the fullest extent provided under section 1141(d)(1)(A) and other applicable
provisions of the Bankruptcy Code, except as otherwise expressly provided by
this Plan or the Confirmation Order, all consideration distributed under this
Plan will be in exchange for, and in complete satisfaction, settlement,
discharge, and release of, all Claims and Equity Interests of any kind or nature
whatsoever against the Debtors or any of their Assets or properties, and
regardless of whether any property will have been distributed or retained
pursuant to this Plan on account of such Claims or Equity Interests. Except as
otherwise expressly provided by this Plan or the Confirmation Order, upon the
Effective Date, the Debtors and their Estates will be deemed discharged and
released under and to the fullest extent provided under section 1141(d)(1)(A)
and other applicable provisions of the Bankruptcy Code from any and all Claims
and Equity Interests of any kind or nature whatsoever, including, but not
limited to, demands and liabilities that arose before the Confirmation Date, and
all debts of the kind specified in section 502(g), 502(h), or 502(i) of the
Bankruptcy Code.
E.
Exculpation

The Exculpated Parties will neither have nor incur any liability to any Entity
for any claims or Causes of Action arising out of any act taken or omitted to be
taken on or after the Petition Date and prior to or on the Effective Date in
connection with, or related to formulating, negotiating, preparing,
disseminating, implementing, administering, confirming or affecting the
effectiveness and Consummation of this Plan, the Disclosure Statement, the
Prepetition Lender Settlement Documents, or any contract, instrument, release or
other agreement or document created or entered into in connection with this Plan
or any other postpetition act taken or omitted to be taken in connection with or
in contemplation of the restructuring of the Debtors, the approval of the
Disclosure Statement or confirmation, effectiveness, or Consummation of this
Plan; provided, however, that the foregoing provisions will have no effect on
the liability of any Entity that results from any such act or omission that is
determined in a Final Order of the Bankruptcy Court or other court of competent
jurisdiction to have constituted gross negligence or willful misconduct;
provided, further, that each Exculpated Party will be entitled to rely upon the
advice of counsel concerning its duties pursuant to, or in connection with, the
above referenced documents, actions or inactions; provided, further, however
that the foregoing provisions will not apply to any acts, omissions, Claims,
Causes of Action or other obligations expressly set forth in and preserved by
this Plan, the Prepetition Lender Settlement Documents, or the Plan Documents.
F.
Preservation of Rights of Action

1.    Maintenance of Causes of Action
Subject to and consistent with the terms of the Prepetition Lender Settlement
Documents, and except as otherwise provided in Article X or elsewhere in this
Plan, the Adversary Dismissal Order, or the Confirmation Order, after the
Effective Date, the Debtors will retain all rights to commence, pursue, litigate
or settle, as appropriate, any and all Causes of Action and Litigation Claims,
whether existing as of the Petition Date or thereafter arising, in any court or
other tribunal including, without limitation, in an adversary proceeding Filed
in the Chapter 11 Cases.
After the Consummation Date, the Reorganized Debtors, as the successors in
interest to the Debtors and the Estates, may, and will have the exclusive right
to, enforce, sue on, settle, compromise, transfer or assign (or decline to do
any of the foregoing) any or all of the Litigation Claims without notice to or
approval from the Bankruptcy Court.
2.    Preservation of All Causes of Action Not Expressly Settled or Released
Unless a Cause of Action or Litigation Claim against a Holder of a Claim or an
Equity Interest or other Entity is expressly waived, relinquished, released,
compromised or settled in this Plan, the Prepetition Lender Settlement
Documents, or any Final Order (including, without limitation, the Confirmation
Order and the Adversary Dismissal Order), the Debtors expressly reserve such
Cause of Action or Litigation Claim for later adjudication by the Debtors or the
Reorganized Debtors (including, without limitation, Causes of Action and
Litigation Claims not specifically identified or of which the Debtors may
presently be unaware or that may arise or exist by reason of additional facts or
circumstances unknown to the Debtors at this time or facts or circumstances that
may change or be different from those the Debtors now believe to exist) and,
therefore, no preclusion doctrine, including, without limitation, the doctrines
of res judicata, collateral estoppel, issue preclusion, claim preclusion,
waiver, estoppel (judicial, equitable or otherwise) or laches will apply to such
Causes of Action or Litigation Claims as a consequence of the confirmation,
effectiveness, or consummation of this Plan based on the Disclosure Statement,
this Plan or the Confirmation Order, except where such Causes of Action or
Litigation Claims have been expressly released in this Plan (including, without
limitation, and for the avoidance of doubt, the releases contained in Article X
of this Plan) or any other Final Order (including, without limitation, the
Confirmation Order). In addition, the Debtors and the Reorganized Debtors
expressly reserve the right to pursue or adopt any claims alleged in any lawsuit
in which any Debtor is a plaintiff, defendant or an interested party, against
any Entity, including, without limitation, the plaintiffs or co-defendants in
such lawsuits.
G.
Injunction

Except as otherwise provided in Article X of this Plan, from and after the
Effective Date, all Entities are permanently enjoined from commencing or
continuing in any manner, any suit, action or other proceeding, or creating,
perfecting or enforcing any lien of any kind, on account of or respecting any
claim, demand, liability, obligation, debt, right, Cause of Action, Equity
Interest, or remedy released or to be released, exculpated or to be exculpated,
or discharged or to be discharged pursuant to this Plan, the Prepetition Lender
Settlement Documents, the Adversary Dismissal Order, or the Confirmation Order.
By accepting distributions pursuant to this Plan, each Holder of an Allowed
Claim or Equity Interest will be deemed to have specifically consented to this
injunction. All injunctions or stays provided for in the Chapter 11 Cases under
section 105 or 362 of the Bankruptcy Code, or otherwise, and in existence on the
Confirmation Date, will remain in full force and effect until the Consummation
Date.
ARTICLE XI.
BINDING NATURE OF PLAN
On the Effective Date, and effective as of the Effective Date, this Plan will
bind, and will be deemed binding upon, all Holders of Claims against and Equity
Interests in the Debtors and such Holder’s respective successors and assigns, to
the maximum extent permitted by applicable law, notwithstanding whether or not
such Holder will receive or retain any property or interest in property under
this Plan.
ARTICLE XII.
RETENTION OF JURISDICTION
Pursuant to sections 105 and 1142 of the Bankruptcy Code and notwithstanding the
entry of the Confirmation Order and the occurrence of the Effective Date or the
Consummation Date, the Bankruptcy Court shall, after the Effective Date and
after the Consummation Date, retain such jurisdiction over the Chapter 11 Cases
and all Entities with respect to all matters related to the Chapter 11 Cases,
the Debtors, the Reorganized Debtors and this Plan as legally permissible,
including, without limitation, jurisdiction to:
1.    allow, disallow, determine, liquidate, classify, estimate or establish the
priority, secured, unsecured, or subordinated status of any Claim or Equity
Interest, including, without limitation, the resolution of any request for
payment of any Administrative Expense Claim and the resolution of any and all
objections to the allowance or priority of any Claim or Equity Interest;
2.    grant or deny any applications for allowance of compensation or
reimbursement of expenses authorized pursuant to the Bankruptcy Code or this
Plan, for periods ending on or before the Effective Date; provided, however,
that, from and after the Effective Date, the Debtors and the Reorganized
Debtors, as applicable, shall pay Professionals in the ordinary course of
business for any work performed after the Effective Date subject to the terms of
this Plan and the Confirmation Order, and such payment shall not be subject to
the approval of the Bankruptcy Court;
3.    resolve any matters related to the assumption, assignment or rejection of
any Executory Contract to which any Debtor is party or with respect to which any
Debtor or Reorganized Debtor may be liable and to adjudicate and, if necessary,
liquidate, any Claims arising therefrom, including, without limitation, (a)
those matters related to any amendment to this Plan after the Effective Date to
add Executory Contracts to the list of Executory Contracts to be assumed; and
(b) any dispute regarding whether a contract or lease is or was executory or
expired;
4.    authorize, approve, and allow, as may be requested by the Debtors, the
Reorganized Debtors or the Liquidation Agent, as applicable, any sale,
disposition, assignment or other transfer of the Debtors’ assets, including any
break-up compensation or expense reimbursement that may be requested by a
purchaser thereof, subject to and consistent with the terms of the Prepetition
Lender Settlement Documents;
5.    authorize, approve, and allow, as may be requested by the Debtors, the
Reorganized Debtors or the Liquidation Agent, as applicable, any borrowing or
the incurrence of indebtedness, whether secured or unsecured, subject to and
consistent with the terms of the Prepetition Lender Settlement Documents;
6.    resolve any issues related to any matters adjudicated in the Chapter 11
Cases;
7.    ensure that distributions to Holders of Allowed Claims and Equity
Interests are accomplished pursuant to the provisions of this Plan;
8.    decide or resolve any motions, adversary proceedings, contested or
litigated matters and any other Causes of Action that are pending as of the
Effective Date or the Consummation Date or that may be commenced in the future,
including approval of any settlements, compromises, or other resolutions as may
be requested by the Debtors or the Reorganized Debtors whether under Bankruptcy
Rule 9019 or otherwise, and grant or deny any applications involving the Debtors
that may be pending on the Effective Date or the Consummation Date or instituted
by the Reorganized Debtors after the Consummation Date, provided that the
Debtors and the Reorganized Debtors shall reserve the right to commence actions
in all appropriate forums and jurisdictions;
9.    enter such orders as may be necessary or appropriate to implement,
effectuate, or consummate the provisions of this Plan, the Prepetition Lender
Settlement Agreement, the Prepetition Lender Settlement Order, and all other
contracts, instruments, releases, and other agreements or documents adopted in
connection with this Plan, the Plan Documents, the Disclosure Statement, the
Prepetition Lender Settlement Agreement, or the Prepetition Lender Settlement
Order;
10.    resolve any cases, controversies, suits or disputes that may arise in
connection with the implementation, effectiveness, consummation, interpretation
or enforcement of this Plan or any Entity’s obligations incurred in connection
with this Plan; provided, however, that any dispute arising under or in
connection with the Prepetition Lender Settlement Agreement or the Prepetition
Lender Settlement Order shall be dealt with in accordance with the provisions
thereof;
11.    hear and determine all Causes of Action that are pending as of the
Effective Date or the Consummation Date or that may be commenced in the future;
12.    issue injunctions and enforce them, enter and implement other orders or
take such other actions as may be necessary or appropriate to restrain
interference by any Entity with implementation, effectiveness, consummation, or
enforcement of this Plan, except as otherwise provided in this Plan;
13.    enforce the terms and conditions of this Plan and the Confirmation Order;
14.    resolve any cases, controversies, suits or disputes with respect to the
release, exculpation, indemnification and other provisions contained in Article
X hereof and enter such orders or take such others actions as may be necessary
or appropriate to implement or enforce all such releases, injunctions and other
provisions;
15.    hear and determine the Litigation Claims by or on behalf of the Debtors
or the Reorganized Debtors;
16.    enter and implement such orders or take such others actions as may be
necessary or appropriate if the Confirmation Order is modified, stayed,
reversed, revoked or vacated;
17.    resolve any other matters that may arise in connection with or relate to
this Plan, the Disclosure Statement, the Confirmation Order, the Prepetition
Lender Settlement Agreement, the Prepetition Lender Settlement Order, or any
contract, instrument, release, indenture or other agreement or document adopted
in connection with this Plan or the Disclosure Statement;
18.    enforce the terms and conditions of the DIP Financing Documents; and
19.    enter an order concluding or closing the Chapter 11 Cases after the
Consummation Date.
ARTICLE XIII.
MISCELLANEOUS PROVISIONS
A.
Payment of Statutory Fees and Filing of Reports

All outstanding Statutory Fees shall be paid on the Effective Date. All such
fees payable after the Effective Date shall be paid by the Debtors when due or
as soon thereafter as practicable until the Chapter 11 Cases are closed,
converted, or dismissed. After the Effective Date, the Debtors and the
Reorganized Debtors shall be jointly and severally liable to pay any and all
Statutory Fees when due and payable. The Debtors shall File all quarterly
reports due prior to the Effective Date when they become due, in a form
reasonably acceptable to the United States Trustee. After the Effective Date,
the Debtors or the Reorganized Debtors, as applicable, shall File with the
Bankruptcy Court quarterly reports when they become due, in a form reasonably
acceptable to the United States Trustee. Each and every one of the Debtors and
the Reorganized Debtors shall remain obligated to pay Statutory Fees to the
Office of the United States Trustee until the earliest of that particular
Debtor’s case being closed, dismissed, or converted to a case under chapter 7 of
the Bankruptcy Code.
B.
Modification of Plan

Effective as of the date hereof and subject to the limitations and rights
contained in this Plan and the Prepetition Lender Settlement Documents: (a) the
Debtors reserve the right, with the prior written consent of the Prepetition
Agent and the Prepetition Lender, in accordance with the Bankruptcy Code and the
Bankruptcy Rules, to amend or modify this Plan prior to the entry of the
Confirmation Order; and (b) after the entry of the Confirmation Order, the
Debtors or the Reorganized Debtors, with the prior written consent of the
Prepetition Agent and the Prepetition Lender, as applicable, may, after notice
and hearing and entry of an order of the Bankruptcy Court, amend or modify this
Plan, in accordance with section 1127(b) of the Bankruptcy Code or remedy any
defect or omission or reconcile any inconsistency in this Plan in such manner as
may be necessary to carry out the purpose and intent of this Plan. Any amendment
or modification of the Amended Plan without the prior written consent of the
Lender Parties shall be void ab initio.
C.
Revocation of Plan

Subject to and consistent with the terms of the Prepetition Lender Settlement
Documents, the Debtors reserve the right to revoke or withdraw this Plan prior
to the Confirmation Date and to File subsequent chapter 11 plans. If the Debtors
revoke or withdraw this Plan prior to the Confirmation Date, then: (1) this Plan
shall be null and void in all respects; (2) any settlement or compromise
embodied in this Plan, assumption of Executory Contracts effected by this Plan
and any document or agreement executed pursuant hereto shall be deemed null and
void except as may be set forth in a separate order entered by the Bankruptcy
Court, including the Prepetition Lender Settlement Order; and (3) nothing
contained in this Plan shall: (a) constitute a waiver or release of any Claims
by or against, or any Equity Interests in, the Debtors or any other Entity;
(b) prejudice in any manner the rights of the Debtors or any other Entity; or
(c) constitute an admission, acknowledgement, offer or undertaking of any sort
by the Debtors or any other Entity.
D.
Entire Agreement

Except as otherwise described herein, this Plan supersedes all previous and
contemporaneous negotiations, promises, covenants, agreements, understandings,
and representations on such subjects, all of which have become merged and
integrated into this Plan; provided that, the Prepetition Lender Settlement
Documents shall govern the matters addressed thereby.
E.
Closing of Chapter 11 Cases

The Reorganized Debtors shall, after the Consummation Date and promptly after
the full administration of the Chapter 11 Cases, File with the Bankruptcy Court
all documents required by Bankruptcy Rule 3022 and any applicable order of the
Bankruptcy Court to close the Chapter 11 Cases.
F.
Successors and Assigns

This Plan shall be binding upon and inure to the benefit of the Debtors and
their respective successors and assigns, including, without limitation, the
Reorganized Debtors. The rights, benefits, and obligations of any Person or
Entity named or referred to in this Plan shall be binding on, and shall inure to
the benefit of, any heir, executor, administrator, successor, or assign of such
Person or Entity.
G.
Reservation of Rights

Except as expressly set forth herein, this Plan shall have no force or effect
unless and until the Bankruptcy Court enters the Confirmation Order and the
Effective Date occurs. Neither the filing of this Plan, any statement or
provision contained herein, nor the taking of any action by the Debtors or any
other Entity with respect to this Plan shall be or shall be deemed to be an
admission or waiver of any rights of: (1) the Debtors with respect to the
Holders of Claims or Equity Interests or other Entity; or (2) any Holder of a
Claim or an Equity Interest or other Entity prior to the Effective Date.
Neither the exclusion or inclusion by the Debtors of any contract or lease on
any exhibit, schedule, or other annex to this Plan or in the Plan Documents, nor
anything contained in this Plan, will constitute an admission by the Debtors
that any such contract is or is not an executory contract or that the Debtors or
the Reorganized Debtors or their respective Affiliates has any liability
thereunder.
Except as explicitly provided in this Plan, nothing herein shall waive, excuse,
limit, diminish, or otherwise alter any of the defenses, claims, Causes of
Action, or other rights of the Debtors or the Reorganized Debtors under any
executory or non-executory contract.
Nothing in this Plan will increase, augment, or add to any of the duties,
obligations, responsibilities, or liabilities of the Debtors or the Reorganized
Debtors, as applicable, under any executory or non-executory contract.
If there is a dispute regarding whether a contract is or was executory at the
time of its assumption under this Plan, the Debtors or Reorganized Debtors, as
applicable, shall have thirty (30) days following entry of a Final Order
resolving such dispute to alter their treatment of such contract.
H.
Further Assurances

The Debtors or the Reorganized Debtors, as applicable, all Holders of Claims and
Equity Interests receiving distributions hereunder and all other Entities shall,
from time to time, prepare, execute and deliver any agreements or documents and
take any other actions as may be necessary or advisable to effectuate the
provisions and intent of this Plan or the Confirmation Order. On or before the
Effective Date, the Debtors shall File with the Bankruptcy Court all agreements
and other documents that may be necessary or appropriate to effectuate and
further evidence the terms and conditions hereof.
I.
Severability

Subject to and consistent with the terms of the Prepetition Lender Settlement
Documents, if, prior to the Confirmation Date, any term or provision of this
Plan is determined by the Bankruptcy Court to be invalid, void, or
unenforceable, the Bankruptcy Court will have the power to alter and interpret
such term or provision to make it valid or enforceable to the maximum extent
practicable, consistent with the original purpose of the term or provision held
to be invalid, void, or unenforceable, and such term or provision will then be
applicable as altered or interpreted; provided, however, that any such altered
form must be consistent with the Prepetition Lender Settlement Documents.
Notwithstanding any such holding, alteration or interpretation, the remainder of
the terms and provisions of this Plan will remain in full force and effect and
will in no way be affected, impaired, or invalidated by such holding,
alteration, or interpretation. The Confirmation Order will constitute a judicial
determination and will provide that each term and provision of this Plan, as it
may have been altered or interpreted in accordance with the foregoing, is valid
and enforceable pursuant to its terms. The Prepetition Lender Settlement
Documents are nonseverable elements of this Plan.
J.
Service of Documents

All notices, requests, and demands to or upon the Debtors or the Reorganized
Debtors to be effective shall be in writing and, unless otherwise expressly
provided herein, shall be deemed to have been duly given or made when actually
delivered or, in the case of notice by facsimile transmission, when received and
telephonically confirmed, addressed as follows:
White Eagle Asset Portfolio, LP, et al.
5355 Town Center Road, Suite 701
Boca Raton, FL 33486
Telephone: (561) 995-4200
Facsimile: (561) 566-5073
Attention: Miriam Martinez
with copies to:
Pachulski Stang Ziehl & Jones LLP
919 North Market Street, 17th Floor
Wilmington, DE 19899-8705 (Courier 19801)
Attn:    Richard M. Pachulski, Esq., Ira D. Kharasch, Esq.,
Maxim B. Litvak, Esq., Colin R. Robinson, Esq.
K.
Exemption from Certain Transfer Taxes Pursuant to Section 1146(a) of the
Bankruptcy Code

To the extent permitted by applicable law, pursuant to section 1146(a) of the
Bankruptcy Code, any transfers of property pursuant hereto shall not be subject
to any Stamp or Similar Tax or governmental assessment in the United States, and
the Confirmation Order shall direct the appropriate federal, state or local
governmental officials or agents or taxing authority to forego the collection of
any such Stamp or Similar Tax or governmental assessment and to accept for
filing and recordation instruments or other documents pursuant to such transfers
of property without the payment of any such Stamp or Similar Tax or governmental
assessment. Such exemption specifically applies, without limitation, to (i) all
actions, agreements and documents necessary to evidence and implement the
provisions of and the distributions to be made under this Plan, including the
Prepetition Lender Settlement Documents; (ii) the maintenance or creation of
security or any Lien as contemplated by this Plan; and (iii) assignments, sales,
or transfers executed in connection with any transaction occurring under this
Plan or the Prepetition Lender Settlement Documents.
L.
Governing Law

Except to the extent that the Bankruptcy Code, the Bankruptcy Rules or other
federal law is applicable, or to the extent that an exhibit or schedule to this
Plan provides otherwise, the rights and obligations arising under this Plan
shall be governed by, and construed and enforced in accordance with, the laws of
Delaware, without giving effect to the principles of conflicts of law of such
jurisdiction; provided that corporate governance matters relating to the Debtors
or Reorganized Debtors, as applicable, shall be governed by the laws of the
state of organization of the applicable Debtor or Reorganized Debtor, as
applicable.
M.
Tax Reporting and Compliance

The Debtors are hereby authorized to request an expedited determination under
section 505(b) of the Bankruptcy Code of the tax liability of the Debtors are
for all taxable periods ending after the Petition Date through, and including,
the Consummation Date.
N.
Exhibits and Schedules

All exhibits and schedules to this Plan, if any, including the Exhibits and the
Plan Documents, are incorporated and are a part of this Plan as if set forth in
full herein.
O.
No Strict Construction

This Plan is the product of extensive discussions and negotiations between and
among, inter alia, the Debtors, the Prepetition Agent, and their respective
professionals. Each of the foregoing was represented by counsel of its choice
who either participated in the formulation and documentation of, or was afforded
the opportunity to review and provide comments on, this Plan, the Disclosure
Statement, Exhibits and the Plan Documents, and the agreements and documents
ancillary or related thereto. Accordingly, unless explicitly indicated
otherwise, the general rule of contract construction known as “contra
proferentem” or other rule of strict construction shall not apply to the
construction or interpretation of any provision of this Plan, the Disclosure
Statement, Exhibits and the Plan Documents, and the documents ancillary and
related thereto.
P.
Controlling Document

Notwithstanding any other provision of this Plan (including any provision that
purports to be preemptory), in the event of an inconsistency between this Plan,
the Disclosure Statement, or any Plan Document, on the one hand, and the
Prepetition Lender Settlement Documents, on the other hand, the terms of the
Prepetition Lender Settlement Documents shall control.
In the event of an inconsistency between this Plan and any other instrument or
document created or executed pursuant to this Plan, or between this Plan and the
Disclosure Statement, this Plan shall control. The provisions of this Plan, the
Disclosure Statement, and any Plan Document, on the one hand, and of the
Confirmation Order, on the other hand, shall be construed in a manner consistent
with each other so as to effectuate the purposes of each; provided, however,
that if there is determined to be any inconsistency between any provision of
this Plan, the Disclosure Statement, and any Plan Document, on the one hand, and
any provision of the Confirmation Order, on the other hand, that cannot be so
reconciled, then, solely to the extent of such inconsistency, the provisions of
the Confirmation Order shall govern, and any such provisions of the Confirmation
Order shall be deemed a modification of this Plan, the Disclosure Statement, and
the Plan Documents, as applicable.


[Remainder of Page Intentionally Blank]

Dated: June 18, 2019
WHITE EAGLE ASSET PORTFOLIO, LP.
By: /s/ Miriam Martinez                             
Name:     Miriam Martinez
Title: Chief Financial Officer

LAMINGTON ROAD DESIGNATED ACTIVITY COMPANY
By: /s/ David Thompson                             
Name:     David Thompson
Title: Director

WHITE EAGLE GENERAL PARTNER, LLC
By: /s/ Miriam Martinez                             
Name:     Miriam Martinez
Title: Chief Financial Officer
FILED BY:
PACHULSKI STANG ZIEHL & JONES LLP
/s/ Colin R. Robinson
Richard M. Pachulski (CA Bar No. 62337)
Ira D. Kharasch (CA Bar No. 109084)
Maxim B. Litvak (CA Bar No. 215852)
Colin R. Robinson (DE Bar No. 5524)
919 North Market Street, 17th Floor
P.O. Box 8705
Wilmington, Delaware 19899-8705 (Courier 19801)
Telephone: (302) 652-4100
Facsimile: (302) 652-4400
E-mail: rpachulski@pszjlaw.com
      ikharasch@pszjlaw.com
      mlitvak@pszjlaw.com
      crobinson@pszjlaw.com


Counsel for the Debtors and Debtors-in-Possession






EXHIBIT A


Prepetition Lender Settlement Agreement




















 
5
 


